           Case 8:20-bk-03608-CPM        Doc 65-8   Filed 05/26/20   Page 1 of 42




                             Exhibit 6—Variant Franchise Agreement




DOCS_DE:228658.7 18037/004
                        Case 8:20-bk-03608-CPM                             Doc 65-8           Filed 05/26/20   Page 2 of 42



                                                                                                                           !HOP #476


                                                              FRANCHISE AGREEMENT


                                                                this /J day
                            RANCHISE AGREEMENT ("Agreement") is made and entered into as of

     of ,2005, (the "Effective Date") by and between INTERNATIONAL HOUSE OF
     PANCAKES, . (hereinafter referred to as "Franchisor") and CFRA, INC., a Delaware corporation
     (hereinafter referred to as "Franchisee") with reference to the following facts:

                 A. Franchisor has developed and is continuing to develop certain Systems for operating IHOP
     Restaurants under the names "IHOP," "The International House of Pancakes" and "International House of
                                                  pancakes and varous other food products, and which, conducted
     Pancakes Restaurant" which feature the sale of

     in accordance with the provisions of this Agreement and Franchisor's Operations Bulletins, are designed to
     enable such businesses to compete more effectively in their respective marketplaces;

                 B. Franchisor now owns or licenses and hereafter will develop, license or purchase valuable
     Trademarks used in connection with the operation ofIHOP Restaurants; and

                 C. Franchisee desires to obtain a franchise to use the Systems and the Trademarks associated
     therewith in connection with the operation of one Franchised Restaurant at a specific Franchised Location, and
     Franchisor is wiling to grant said franchise upon the terms and subject to the conditions set forth below.
     Franchisee has executed this Agreement pursuant to the following ( check one):

                                         ( J           Area Development Agreement, dated
                                         ( J           Multi-Store Development Agreement, dated
                                         ( )           Novation Program
                                                       Single Store Development Program


                                                                                                                         ~
                                         ( )
                                         ( J           Purchase Program
                                         ( J           Renewal or extension of an existing franchise
                                         (X)           Assignment of an existing franchise
                                         ( J           Other

                 WHEREFORE, IT IS AGREED:

                                                                                    I
                                                                GRANT OF FRANCHISE

                 1.01 Use ofSvstems.

                 Franchisor hereby grants to Franchisee and Franchisee hereby accepts a franchise to operate one
     Franchised Restaurat at the Franchised Location during the Term hereof in accordance with the provisions
     of this Agreement and any ancillary documents pertaining hereto.

                 1.02 Certain Definitions

     "Affiliate" when used herein in connection with                      Franchisor or Franchisee, includes each Business Entity which
     directly, or indirectly, through one or more intermediaries, controls, is controlled by, or is under common
     control with Franchisor or Franchisee, as applicable. Without limiting the foregoing, the term "Franchisee-
     Affliate" includes any Business Entity more than 49% of whose stock, membership interests, Partnership

IHOPOC305
                        Case 8:20-bk-03608-CPM                   Doc 65-8      Filed 05/26/20      Page 3 of 42



     Rights, or other equity ownership interests (collectively "Equity") or voting control, is held by person(s) or
     Business Entities who, jointly or severally, hold more than 49% ofthe Equity or voting control of  Franchisee.

     "Applicable Law" means and includes all applicable common law and all applicable statutes, laws, rules,
     regulations, ordinances, policies and procedures established by any Governmental Authority, which governs
     the constrction or operation of the Franchised Restaurant, including all building codes and local zoning
     provisions, and all labor, disability, food and drug laws and regulations, as in effect on the Effective Date, and
     as may be amended from time to time.

     "Business Entity" means any limited liability company or partership, general partership or limited
     parnership, and any trst, association, corporation or other entity which is not an individuaL.

     "Continuing Royalty" shall have the meaning given that term in Section 6.01 below.

     "Franchised Area" shall mean that geographic area which is either described in, or outlined on a map attached
     hereto as, Exhibit "A".

     "Franchised Location" shall have the meaning given that term in Section 2.01.

     "Franchised Restaurant" means the !HOP Restaurant franchised pursuant to this Agreement.

     "Governmental Authority" means and includes all Federal, state, county, municipal or local governmental or
     quasi-governmental agencies, commissions and authorities.

     "Gross Sales", as used in this Agreement, shall mean the total revenues derived by Franchisee in and from the
     Franchised Restaurant, whether for cash sales of food and other merchandise or otherwise, or charge sales
     thereof, or revenues from any source arising out of the operation of the Franchised Restaurant, deducting
     therefrom: (a) all refunds and allowances, if any; (b) any sales or excise taxes which are separately stated and
     which Franchisee collects from customers and pays to any federal, state or local taxing authority; and (c) any
     amounts deposited in any vending machines or pay telephones which are located in or about the Franchised
     Restaurant, if said vending machines and/or pay telephones are leased and not owned by Franchisee, in which
     case Gross Sales shall include only the commissions Franchisee receives therefrom.

     "IHOP Restaurant" means a restaurant operated under Franchisor's Trademarks and in accordance with the
                                                      pancakes and other authorized menu items.
     Franchisor's Systems and specializing in the sale of




     "Initial Term"" shall have the meaning given that term in Section 3.01.

     "Leasing Affliate" means the Affliate of               Franchisor which is the Franchisee's sublessor for the Franchised
     Location, if applicable.

     "Local Advertising Fee" shall have the meaning given that term in Section 7.02.

     "Majority Owner" means any owner which, directly or indirectly, owns 5 i % or more of the Stock of
     Franchisee.

     "Master Lease," if applicable, means the lease for the Franchised Location under which Franchisor or its
     Leasing Affliate is the lessee, and pursuant to which Franchisor or its Leasing Affliate has subleased the
     Franchised Location to Franchisee.

     "National Advertising Fee" shall have the meaning given that term in Section 7.01.

IHOPOC305                                                                 2
                    Case 8:20-bk-03608-CPM                Doc 65-8        Filed 05/26/20         Page 4 of 42




     "New Master Lease" shall have the meaning given such term in Section 3.07(a).

     "Novation Program" means the Franchisor's program pursuant to which Franchisee has substituted this
     Agreement for a preexisting franchise agreement.

     "Operations Bulletins" shall mean the Franchisor's Operations Manual, and all bulletins, notices, and
     supplements thereto, and all ancilary manuals, specifications and materials, as the same may be amended and
     revised from time to time.

     "Owner" shall mean a shareholder, general parter, limited parer, member, or other owner of the Business
     Entity.

     "Partership" shall mean and include any general partnership and limited partnership.

     "Partership Right" shall mean the voting power, propert, profits or losses, or parership interests of a
     Parnership, or any of them.


     "Purchase Program" means Franchisor's program pursuant to which the Franchisee assumes the ownership,
     operation and management of an IHOP Restaurant which was developed and/or operated by Franchisor or its
     Affliate prior to the execution hereof.

     "Renewal Term" shall have the meaning given that term in Section 3.02 or 3.03 as the context requires.

     "Single Store Development Program" means Franchisor's program pursuant to which Franchisee leases or
     purchases the Franchised Location and either converts an existing restaurant into an lHOP restaurant or
     develops, constructs and equips an IHOP Restaurant thereat in accordance with Franchisor's current standards
     and specifications.

     "Stock" shall mean all corporate shares (whether common, preferred or otherwise) in the case of a corporation,
     all membership interests in the case of a limited liability company, a parer's Partnership Rights in a
     Partnership, and in all cases all voting rights in the Business Entity.

     "Systems" means the systems, products, methods, techniques and other Trade Secrets designated by Franchisor
     for Franchisee's use in connection with the Franchised Restaurant.

     "Table Allowances" shall mean all rebates, allowances, discounts and other moneta compensation received
     by Franchisor or its Affliate on account of the purchase of food items, supplies or services by all frachisees
     in consideration for the open display by all franchisees of a supplier's product, trademark or logo. "Table
     Allowances" shall not include any allowances granted on account of   purchases by less than all Franchisees.

     "Term" means and includes the Initial Term of this Agreement, and any and all extensions and renewals
     thereof.

     "Trademarks" means those trademarks, service marks, trade names, logotyes, insignia, labels, designs and
     other commercial symbols, which Franchisor may from time to time authorize or direct Franchisee to use in
     connection with the operation of                the Franchised Restaurant, and which may include the names "IHOP," "The
     International House of           Pancakes" and "International House of      Pancakes Restaurant,"and the goodwill annexed
     thereto.



IHOPOC305                                                           3
                        Case 8:20-bk-03608-CPM                             Doc 65-8          Filed 05/26/20   Page 5 of 42




     "Trade Secrets" means the Franchisor's Systems and secret formulae, processes, ingredients, and methods of
     operation, including any information concerning the business, assets, liabilities, operations, affairs, customers,
     products, plans or prospects of   Franchisor or its Affliate(s) which has not been made available to the public,
     and all studies, reports, records or other documents or materials which contain, or are prepared on the basis of,
     any such non-public information.

     "Weekly Reporting Period" shall mean Monday through Sunday, or such other 7 consecutive day period
     designated by Franchisor from time to time.

                                                                                    II
                                        FRANCHISED LOCATION AND EXCLUSIVE TERRTORY

                 2.01 Franchised Location.


             (a) Franchisor hereby grants and Franchisee hereby accepts a franchise to operate one Franchised
     Restaurant at the following location (hereinafter the "Franchised Location"):

                                         2219 Gallatin Pike, North
                                         Madison, Tennessee 371 15


                 (b) Franchisee acknowledges and agrees that selection ofthe Franchised Location is Franchisee's
                                   Franchisor shall have, in its sole and absolute discretion, provided any assistance
     sole responsibility, and that if

     to Franchisee in evaluating or selecting the Franchised Location, such assistance shall not be construed as a
     waranty, guaranty or other assurance of any kind that such Franchise Location will necessarily be a successful
     or profitable site.

                 2.02 Exclusivitv.

             So long as Franchisee faithfully pedorms and observes each and all of the obligations and conditions
     to be pedormed and observed by Franchisee under or in connection with this Agreement, Franchisor, during
     the Term, shall not own, operate, franchise or license any IHOP Restaurant which is located within the
     Franchised Area. Notwithstanding any voluntary policy which Franchisor may from time to time establish
     regarding the spacing ofIHOP Restaurants pursuant to which it may anounce its intention to forebear from
     locating IHOP Restaurants within certain areas surrounding the Franchised Area, Franchisee acknowledges and
     agrees that Franchisor, or its Affliates, expressly reserves the exclusive and unrestricted right, in its sole and
     absolute discretion, now and in the future, directly and indirectly, to own, operate, franchise and license both
     within and outside of the Franchised Area restaurants operating under names other than "International House
     of Pancakes" or "IHOP," regardless of     their proximity to the Franchised Restaurant, and whether or not such
     other restaurants offer products which are the same or similar to those which are or may be offered by the
     Franchised Restaurant. Nothing herein grants any exclusive rights as to the customers who may be served by
     Frachisee, Franchisor or its Affliates, or by any other franchisee.

                                                                                    II
                                                                 TERM AND RENEWAL

                 3.01 Initial Term.

                 (a) Subject to earlier termination pursuant to the provisions of             this Agreement and the conditions set
     fort in paragraph 3.05, the "Initial Term" of                   this Agreement shall commence upon the Effective Date and shall
     expire (check applicable provision):


IHOPOC305                                                                                4
                          Case 8:20-bk-03608-CPM                           Doc 65-8   Filed 05/26/20      Page 6 of 42




                               ( ) _ years after the date the Franchised Restaurant opens for business, or


                               IX J on December 30, 2020, which date is one day preceding the scheduled expiration date of ~.
                               the Master Lease, if the Franchised Location has been subleased from the Franchisor or its
                               Affliate, or if not, the day preceding the scheduled expiration date of Franchisee's lease or
                               sublease with its third par landlord.

              (b) Notwithstanding anyting herein to the contrar, the Term of
                                                                                 this Agreement (and the Term of   any
     Renewal Agreement executed pursuant to Section 3.02 and/or 3.03) shall automatically terminate (i) upon the
     earlier expiration or termination of, as applicable, Franchisor's or the Leasing Affliate's Master Lease, if any,
     or any lease or sublease, as applicable, for the Franchised Location, or (ii) upon the occurrence of any event
     which prevents or prohibits Franchisee from occupying the Franchised Location or Franchised Restaurant;
     provided, however, that Franchisee shall not do anything which will cause such Master Lease, lease or sublease
     to be terminated or otherwise amended or modified without the prior wrtten consent of Franchisor or the
     Leasing Affliate, as applicable, which consent may be granted or withheld for any reason in its sole and
     absolute discretion.

                 3.02 SDecial Renewal Term.

                 (a) If(i) the Initial Term set forth in Section 3.01 is less than io years; (ii) Franchisor, the Leasing
     Affliate, or Franchisee, as applicable, shall have accepted any renewal, extension or New Master Lease for the
     Franchised Location, thereby extending the Master Lease beyond the Initial Term; (iii) Franchisee shall have
     agreed to pay a Deferred Initial Fee as set fort in Section 5.0l(b); and (iv) Franchisee shall have satisfied in
     all respects the requirements and conditions set forth in Sections 3.04 through 3.06, Franchisor shall provide
     Franchisee with the right, but not the obligation ("Renewal Right"), to execute a new franchise agreement (the
     "Renewal Agreement") for a period (the "Special Renewal Term") which shall commence at the end of the
     Initial Term and shall terminate (subject to earlier termination as provided in Section 3.0l(b)) one day prior
     to the expiration of the New Master Lease (but in no event for a period which when combined with the Initial
     Term is more than 25 years).

                 (b) This Section 3.02 shall not apply (i) if this Agreement has been executed as a renewal or
     extension of a preexisting franchise agreement; (ii) if Franchisee has executed this Agreement in connection
     with its purchase of an existing franchisee's business and the existing franchisee's franchise agreement does not
     expressly grant a Special Renewal Term; or (iii) if   "other" is checked in Recital C to this Agreement.

                 3.03 General Renewal Term.

                 (a) If          Franchisee shall have satisfied in all respects the requirements and conditions set forth in
     Sections 3.04 through 3.06, Franchisee shall be granted a Renewal Right            upon the expiration ofthe Initial Term
     (or the Special Renewal Term, if applicable), to enter into a new franchise agreement (the "Renewal
     Agreement") the term of    which shall commence upon the expiration of    the Initial Term (or the Special Renewal
     Term, if    applicable) and shall continue for a period of io years (subject to earlier termination as provided in
     Section 3.01(b)).

                 (b) This Section 3.03 shall apply if this Agreement has been executed for a "Special Renewal
     Term" pursuant to Section 3.02 of                  Franchisee's preexisting franchise agreement, but shall not apply (i) if       this
     Agreement has otherwise been executed as a renewal or extension of a preexisting franchise agreement (e.g.,
     for an "Option Term" pursuant to paragraph 3.03 of                           Franchisee's preexisting franchise agreement, or if such
     preexisting franchise agreement did not otherwise expressly grant Franchisee any furter right to renew); (ii)
     if Franchisee has executed this Agreement in connection with its purchase of an existing franchisee's business




IHOPOC305                                                                        5
                        Case 8:20-bk-03608-CPM                             Doc 65-8            Filed 05/26/20   Page 7 of 42




     and the existing franchisee's franchise agreement does not expressly grant a right to renew or                   to enter a Renewal
     Agreement; or (iii) if          "other" is checked in Recital C to this Agreement.

                 3.04 Form and Manner of                 RenewaL.

                 Franchisee shall exercise its Renewal Right, if at all, strctly in the following manner:

                         (a) at least 6 months but not more than i 2 months before the expiration of the Initial Term of
     this Agreement, Franchisee shall notify Franchisor in writing ("Renewal Notice") that it intends to exercise its
     Renewal Right and shall request a copy of Franchisor's then-current Offering Circular, immediately upon
     receipt of which Franchisee shall sign and return to Franchisor the acknowledgment of       receipt attached to the
     Offering Circular, and no sooner than i 0 business days nor more than 20 business days after Franchisee
                                                                      the Renewal Agreement, Franchisee shall
     receives said Offering Circular, if applicable, and execution copies of

     execute the copies of said Renewal Agreement and return them to Franchisor.

                             (b) If   Franchisee subleases the Franchised Location from Franchisor or its Leasing Affliate,
     Franchisee shall execute and return to Franchisor or its Leasing Affiliate, as applicable, the form of sublease
     or amendment to sublease which Franchisor or the Leasing Affliate, as applicable, shall prepare and deliver
     to Franchisee in accordance with Section 3.07(b), within 15 days after delivery of         the same to Franchisee by
     Franchisor or the Leasing Affiliate.

                      (c) If Franchisee shall have exercised its Renewal Right in accordance with Section 3.04(a)
     and (b) and satisfied all of the conditions contained in Section 3.06, Franchisor shall execute the Renewal
     Agreement executed by Franchisee and at the expiration of the Initial Term deliver one fully executed copy
     thereof to Franchisee.

                      (d) If Franchisee fails to pedorm any of the acts, or deliver any of the documents required
     pursuant to the provisions of Sections 3.04 in a timely fashion, such failure shall be deemed an election by
     Franchisee not to exercise its Renewal Right and shall automatically cause Franchisee's said Renewal Right
     to lapse and expire, and this Agreement shall terminate at the end of the Initial Term.

                 3.05 Modification of            Renewal Franchise Agreement

              Notwithstanding anything herein contained to the contrar, the Renewal Agreement, if executed by
     parties hereto, shall differ, and be modified, from Franchisor's then-current form of franchise agreement in the
     following respects:

                              (a) Franchisee shall not be required to pay any Initial Franchise Fee; provided, however, that
     if Franchisor has deferred Franchisee's Initial Franchise Fee, in whole or in part, pursuant to Section 5.0l(d),
     Franchisee, prior to execution of the Renewal Agreement, shall have paid the Deferred Franchise Fee and/or
     executed and delivered to Franchisor the promissory note, in accordance with Section 5.0l(d);

                      (b) Franchisee's Continuing Royalty, National Advertising Fee and Local Advertising Fee may
     exceed the rates set forth in Sections 6.01, 7.01 and 7.02, respectively, depending on the rates set forth in the
     then current Franchise Agreement;

                     (c) The Term shall be deemed modified consistent with Section 3.03 (and Section 3.02, if
     applicable) above and either: (i) all reference to a renewal term contained in the Renewal Agreement shall be
     deleted and Franchisee shall have no further right or option to renew or to execute any further Renewal
     Agreement, or (ii) if this Agreement has been executed for a Special Renewal Term, Franchisee shall be

IHOPOC305                                                                               6
                         Case 8:20-bk-03608-CPM                              Doc 65-8           Filed 05/26/20             Page 8 of 42




     provided with one additional Renewal Right after                         the Special Renewal Term, as described in Sections 3.02 and
     3.03.

                  3.06 General Conditions Precedent to Renewal

                                                                                                        Section 3.03
                 Franchisee's right to enter into a Renewal Agreement, in accordance with the provisions of

     (or Section 3.02, if applicable) is conditioned upon Franchisee's fulfillment of each and all of the following
     conditions precedent:

                              (a) At the time Franchisee delivers its Renewal Notice
                                                                                                              to Franchisor and at all times from such
     notification to the time of the commencement ofthe term of the Renewal Agreement, Franchisee shall have
     fully performed all of its obligations under this Agreement and under all other agreements which may then be
     in effect between Franchisee and Franchisor or its Affiliate, including any sublease, equipment lease, and
     promissory note, and each Franchisee-Affliate shall have fully  performed all of its obligations under each and
     every agreement between such Franchisee-Affliate and Franchisor or its Affliate.

                              (b) At the time Franchisee notifies Franchisor of its election to renew, and at the
     commencement of the Renewal Agreement, Franchisee shall have not received 4 or more notices of default
     during any 24 month period during the Initial Term ofthis Agreement, whether ornot such defaults were cured.

                              (c) If   Franchisor has deferred the Initial Franchise Fee, in whole or in part, pursuant to Section
     5.0l(d), Franchisee shall have paid the Deferred Initial Fee and/or executed and delivered to Franchisor a
     promissory note providing for the payment of  the Deferred Initial Fee, in accordance with Section 5.0l(d).

                              (d) Concurrently with Franchisee's delivery of its Renewal Notice, Franchisee shall have
                                                                      Franchisee's financial ability to refurbish
     provided written evidence and assurance satisfactory to Franchisor of

     and remodel the Franchised Restaurant pursuant to Section 4.03(b), and prior to the expiration of the Initial
     Term, Franchisee, at its sole expense, shall have completed refurbishing and remodeling the Franchised
     Restaurant, pursuant to Section 4.03(b), shall have repaired the Franchised Restaurant so that it is in first class
     condition and repair pursuant to Section 4.03(a), and shall have otherwise brought it into conformity with
     Franchisor's specifications and standards, as respects building design, furniture, fixtures, signs, equipment and
     color schemes, as are then applicable for new franchises being granted by Franchisor for the operation ofIHOP
     Restaurants;

                              (e) Franchisee shall have renewed or extended its lease or sublease, or executed a new or
     amended lease or sublease, pursuant to which Franchisee shall have secured the right to continue to occupy the
     Franchised Location after the expiration of the Initial Term and throughout the Renewal Term.

                      (I) At the time Franchisee delivers its Renewal Notice to Franchisor and at all times from and
     after such notification to the time of the commencement of the term of the Renewal Agreement, Franchisee
     shall meet the then-current standards set by Franchisor for issuing new franchises to existing franchisees.

                  3.07 No Dutv bv Franchisor to Renew Master Lease

                  (a) Franchisee acknowledges that its right to enter into a Renewal Agreement, and the continuation
     of   the Term ofthe Franchise Agreement, shall be subject to the continuation of                                   Franchisee's right to occupy
     the Franchised Location. If               Franchisee's Location is leased or subleased by Frachisee from a third part, it
     shall be Franchisee's sole responsibility to maintain its lease or sublease for the Franchised Location in full
     force and effect. If Frachisee subleases the Location from the Franchisor or its Leasing Affliate, neither
     Franchisor nor its Leasing Affliate shall be obligated to exercise any renewal right or option available to it

IHOPOC305                                                                               7
                          Case 8:20-bk-03608-CPM                             Doc 65-8            Filed 05/26/20    Page 9 of 42




      under the Master Lease, or otherwise, and any decision to exercise any option to renew or extend the Master
      Lease may be exercised in its sole and absolute discretion. If  Franchisor or such Leasing Affliate shall decide
      not to renew or exercise any said option to renew, it may in its sole discretion (if and to the extent permitted
      to do so under its Master Lease) assign any such renewal right or option to Franchisee who may exercise it in
      its own name and behalf; provided, however, that Franchisor shall not be required to continue, assume, or
      undertake, any continuing liability with respect to the lease for the Franchised Location, whether as assignor,
      signatory or guarantor, and it shall be Franchisee's exclusive responsibility to provide such guarantees, security
      or other financial assurances as may be acceptable to the lessor. Any such option (if exercised) or renewal,
      extension or new Master Lease (if accepted by Franchisor or the Leasing Affliate, as applicable) shall be
      referred to herein as the "New Master Lease."

                  (b) Should Franchisor or the Leasing Affliate, as applicable, as a condition to or in consideration for
      the New Master Lease, be required to or otherwise agree to increases in base rental, percentage rental, taxes
      and/or "other expenses" in excess ofthose previously required of    Franchisee as lessee, under the Master Lease,
      Franchisor or the Leasing Affiiate, as applicable, shall have the right to increase in a like dollar amount, any,
      all, or any combination ofthe base rental, percentage rental, taxes and/or "other expenses", respectively, to be
      paid by Franchisee to Franchisor or the Leasing Affliate pursuant to the sublease or amendment to sublease
       to be executed by Franchisee under Sections 3.04(b) and 3.06(e), respectively. Any such increase(s) in
       Franchisee's base rental, percentage rental, taes and/or "other expenses" shall be equal in dollar amount to the
       increase(s) therein required of              Franchisor or the Leasing Affliate, as applicable, as lessee in connection with
       the New Master Lease. By way of                       illustration, if     the original Master Lease called for a minimum monthly
       rental of     $1,000.00, and the New Master Lease called for a minimum monthly rental of                          $2,000.00, with no
       change in the amount of percentage rental, the Franchisee's sublease minimum rental would increase by
       $1,000.00 per month payable on a weekly basis. "Other expenses" may include a onetime payment to
       Franchisor's or the Leasing Affiiate's Master Landlord in consideration for the New Master Lease, new or
       increased administrative fees or common area maintenance charges, and/or capital expenditures or expenses
       for remodellng, refurbishment, expansion, renovation, repair or decoration of the interior, exterior or
       surrounding areas ofthe Franchised Location. Any such obligations shall be in addition to those required under
       Section 3.06( d) above; in the event of any conflct between work to be performed under Section 3.06( d) on the
       one hand, and this Section 3.07(b), on the other hand, the resolution thereofshall be determined by Franchisor
       or the Leasing Affiiate, as applicable, in its sole and absolute discretion.

                   3.08 Notice of         EXDiration Required bv Law.

              If Applicable Law requires that Franchisor give notice to Franchisee prior to the expiration of the Term,
      this Agreement shall remain in effect on a week-to-week basis until Franchisor has given the requisite notice
      required by such Applicable Law. Notwithstanding anything herein to the contr, if Franchisor is not
      offering new franchises or is otherwise not lawfully able to offer Franchisee its then-current form of                            Franchise
      Agreement at the time Franchisee elects to renew, Franchisor                             may, at its option, agree to renew this Agreement
      on its current terms, or extend the term hereof                    until it is lawfully able to offer its then-current form of    franchise
      agreement.

                                                                                       IV
                                         RESTAURANT CONSTRUCTION AND REFURBISHING

                  4.01 Standard Plans and SDecifications.

              (a) If the Franchised Restaurant has not been constructed as of the Effective Date, Franchisor or its
      Affliate shall furnish to Franchisee, at no additional charge to Frachisee, Franchisor's standard plans and
      specifications for the erection of an !HOP Restaurant and for equipment and signs, but excluding site plans.

IHOPOC3 0 5                                                                                 8
                       Case 8:20-bk-03608-CPM                             Doc 65-8            Filed 05/26/20   Page 10 of 42




     Franchisee shall, at its sole cost and expense, prepare site plans, and make such modifications to Franchisor's
     standard plans and specifications, as may be required to constrct the Franchised Restaurant and the entire
     Franchised Location in conformity with Applicable Law. Franchisee shall not make or allow any change or
     addition to be made in or to the plans or specifications furnished by Franchisor or its Affiliate without
     Franchisor's or its Affliate's, as applicable, prior written consent and approval, which consent and approval
     shall not be unreasonably withheld. Unless waived by Franchisor in its sole subjective discretion, upon
     completion of the constrction, and prior to opening, Franchisee shall cause its architect to provide to
     Franchisor a certification that the building was built in accordance with plans previously submitted and
     approved by Franchisor and that the plans as submitted to IHOP comply with all applicable laws and codes.

              (b) If the Franchised Restaurant is to be converted to an IHOP Restaurant by Franchisee, Franchisor
     or its Affliate wil furnish to Franchisee, at no cost to Franchisee, Franchisor's standard plans and specifications
     for the construction of an IHOP Restaurant and for equipment and signs, and/or remodel specifications for the
     conversion of a restaurant. Franchisee shall, at its sole cost and expense, adapt the standard plans to the
     paricular site in conformity with Franchisor's standard plans, prepare site plans and submit the same to
     Franchisor or its Affliate for its written approval. Any further modifications to the plans or deviations from
     the provided plans and specifications are subject to the prior written approval of Franchisor or its Affliate, as
     applicable. Unless waived by Frachisor in its sole subjective discretion, upon completion of                     the construction,
     and prior to opening, Franchisee shall cause its architect to provide to Franchisor a certification that the
     building was converted in accordance with plans previously submitted and approved by Franchisor and that
     the plans as submitted to !HOP comply with all applicable laws and codes.

                 4.02 Constrction (Check ifaDDlicable):

                 () (a) lfthe Franchised Restaurant has not been constrcted as ofthe Effective Date, Franchisee
     shall, at its sole cost and expense, acquire the Franchised Location through purchase or lease, and promptly
     erect, or cause to be erected, an IHOP Restaurant on the Franchised Location which conforms to the plans and
     specifications furnished to Franchisee, pursuant to Section 4.0l(a). Franchisee shall break ground for
     construction of the Franchised Restaurant, and thereafter shall use its best effort promptly to complete
     construction and have all fixtures, furnishings, machinery and equipment installed, parking areas completed,
     inventory delivered, business and other permits obtained, personnel employed and all other necessar things
     attended to so that the Franchised Restaurant shall be open for business to the public as expeditiously as
     possible, but by no later than

                 ( J (b) If the Franchised Restaurant is to be converted to an !HOP Restaurant by Franchisee,
     Franchisee shall, at its sole cost and expense, acquire the Franchised Location through purchase or lease, and
     promptly convert the restaurant building on the Franchised Location in conformity with the specifications
     furnished to Franchisee pursuant to paragraph 4.0l(b) above. Franchisee shall use its best efforts promptly to
     complete the conversion of    the Franchised Restaurant so that the same shall be open for business to the public
     by no later than

                       (c) If either Section 4.02 (a) or (b) is checked, Franchisee shall provide Franchisee with
     comprehensive information regarding all phases of the development process of the Franchised Location as
     Franchisor may require, and weekly progress reports during constrction, in a format designated by Franchisor.
     Such information shall include, without limitation, the name, telephone number, and address of the architect,
     civil engineer, surveyor, general contractor, and environmental consultant, and the primary contact for each,
     copies of all permits, and digital photographs, and shall be submitted to Franchisorvia hard copy, electronically
     including subscribing to a web based construction tracking service, or by such other means as Franchisor may
     designate.



IHOPOC305                                                                               9
                          Case 8:20-bk-03608-CPM                            Doc 65-8          Filed 05/26/20       Page 11 of 42




                             (d) If this Agreement has been signed under the Single Store Development Program,
     notwithstanding anything to the contrary contained in Section 4.02 (a) or 4.02 (b), Franchisee may, at its option,
     forestall the termination ofthis Agreement by Franchisor caused by Franchisee's failure to open the Franchised
     Restaurat by the date set forth in Section 4.02 (a) or (b), provided Franchisee has broken ground and
     commenced constrction by the date set forth in Section 4.02(a) or 4.02(b), by providing Franchisor with
                  Franchisee's request for additional time, specifying the amount of additional time requested,
     wrtten notice of

     which in no event shall exceed 60 days, and by paying to Franchisor the sum of $350.00 per day ("Delayed
     Development Fee") in advance with said wrtten notice, for each day (in whole or in part) for which the
     extension oftime is requested, provided, however, if Franchisee shall have failed to open the Restaurant within
     60 days after the date set fort in Section 4.02(a) or (b), or to pay the Delayed Development Fee for the
     extended period, then such failure shall constitute a material breach of this Agreement pursuant to Section
     12.02.

                 4.03 Maintaining and Refubishing of                        Franchised Restaurant.

                 (a) Franchisee shall at all times during the Term hereof
                                                                         maintain at its sole expense the interior and
     exterior    the Franchised Restaurant and the entire Franchised Location, including the parking lot and the point
                 of

     of sale system, in first class condition and repair, and in compliance with all Applicable Laws and Operations
     Bulletins, except to the extent Franchisor may otherwse expressly agree in writing.

                 (b) Except as otherwise provided herein, every 5 years during the entire Term hereof, at Franchisee's
     sole cost and expense, Franchisee shall refurbish, remodel and improve the Franchised Restaurant in ~
     accordance with Franchisor's then current standards as set forth in the Operations Bulletins or as otherwise '.11.
     promulgated by Franchisor and provided to Franchisee. Franchisee shall commence the first such refurbishing,
     remodellng and improving (check oneJ IX) in December, 2007, or I J on the anniversary date occurrng 5
     years from the Effective Date. Each subsequent refurbishing, remodelling and improving shall commence 5
     years from the date on which the last such refurbishing, remodelling and improving was commenced.
     Franchisee shall complete any such refurbishing, remodellng and improving as expeditiously as possible, but
     in any event within 30 days after commencing same. This refurbishment and remodel requirement is in
     addition to and does not include the maintenance obligations set forth in Section 4.03(a) above.

                 (c) Franchisor or its Affiiate may, on one or more occasions, waive or defer for such period of                   time
     as Franchisor may deem appropriate, Franchisee's obligation to refurbish, remodel and improve an !HOP
     Restaurant.

                 4.04 Lease Requirements and Franchisor's Succession Rights.

                 (a) If   Franchisee leases the Franchised Location or the Franchised Restaurant from a third par, the
     lease shall expressly provide, by lease addendum in a form prescribed by !HOP, unless Franchisor modifies
     or waives these requirements in wrting, that (i) in the event of any breach or claim by the Landlord thereunder
     of any breach by Franchisee, said Landlord shall be obligated to notify Franchisor in writing at least 30 days
     prior to the termination of said lease, whereupon Franchisor or an Affliate shall have the right, but not the
     obligation, to cure such breach and succeed to Franchisee's rights thereunder, and (ii) in the event of the
     termination of this Agreement as a result of Franchisee's breach hereof, and upon Franchisor's or such
     Affliate's wrtten election to Franchisee to be made within i 0 days after the date of said termination, Franchisor
     or its Affliate shall have the right to succeed to Franchisee's rights under the lease. If Franchisor or such
     Affliate elects to succeed to Franchisee's rights under the lease, as aforesaid, Franchisee shall assign to
     Franchisor or such Affliate all of its right, title and interest in and to said lease, whereupon the Landlord
     thereunder shall attorn to Franchisor or such Affliate as the tenant thereunder. Franchisee shall execute and
     deliver to Franchisor or such Affliate such assignment and take such further action as Franchisor or such

IHOPOC305                                                                              10
                       Case 8:20-bk-03608-CPM                             Doc 65-8            Filed 05/26/20       Page 12 of 42




     Affliate, as applicable, in its sole and absolute discretion, may deem necessar or advisable to effect such
     assigmnent, within i 0 days after written demand by Franchisor or such Affliate to do so, and upon Franchisee's
     failure to do so, Franchisor or such Affiiate shall be, and hereby is, appointed Franchisee's attorney in fact to
     do so. This power of attorney granted by Franchisee to Franchisor or such Affliate is a special power of
     attorney coupled with an interest and is irrevocable and shall survive the death or disability of Franchisee. Any
     sum expended by Franchisor or such Affliate to cure Franchisee's breach of the lease shall be deemed
     additional sums due Franchisor or its Affliate hereunder and Franchisee shall pay such amount to Franchisor
     or its Affiiate upon demand. The covenants of                         Franchisee contained in this Section 4.04(a) shall survive the
     termination of this Agreement.

                 (b) Franchisee shall deliver to Frachisor a complete copy of such lease promptly after execution
     thereofby Franchisee and the Landlord in the form previously approved by Franchisor. Franchisee shall duly
     and timely perform all of   the term, conditions, covenants and obligations imposed upon him or her under the
     lease for the Franchised Location.

                                                                        V
                                                               INITAL FRANCHISE FEE

                 5.01 Initial Franchise Fee (check as aDDlicable):


                 ( J (a) If this Agreement has been signed under the Purchase Program, Franchisee shall pay to
     Franchisor the sum of$ , as an Initial Franchise Fee; payable $ upon the execution
     of   this Agreement, and the balance, if any, in equal weekly installments with interest on the unpaid
     balance at the rate of _ % per annum (or the maximum rate allowed by law, whichever is lower), evidenced
     by a promissory note on the form prescribed by Franchisor. The first payment on the balance shall be due on
     the second Wednesday following the date the Franchised Restaurant opens for business with subsequent
     payments due on each succeeding Wednesday until paid in full.

              () (b) If      the Initial Term under the Purchase Program set forth in Section 3.0l(a) is less than io
     years, and Franchisee is entitled to a Special Renewal Term pursuant to Section 3.02, Franchisee shall also pay,
     as a condition precedent to Franchisee's right to enter into a Renewal Agreement pursuant to Section 3.02, and
     in addition to the Initial Franchise Fee payable pursuant to Section 5.01(a), a "Deferred Initial Fee" equal to
     $ for each year                                    of   to exceed a total of$ );
                                                             the First Renewal Term (not

     which Deferred Initial Fee shall be payable $ at the time Franchisee executes its Renewal
     Agreement pursuant to Sections 3.02 and 3.04, and the balance, if any, in equal consecutive weekly
     installments with interest on the unpaid balance at the rate of _% per annum (or the maximum rate allowed
     by law, whichever is lower), evidenced by a promissory note on the form prescribed by Franchisor.

                 ( ) (c) If Franchisee is executing this Agreement pursuant to the Single Store Development
     Program under which you paid a location fee ("Location Fee"), Franchisee shall pay to Franchisor the sum of
     $50,000.00 as an Initial Franchise Fee, less the Location Fee of$15,000.00 paid for the Franchised Location,
     payable upon execution of   this Agreement.

                 ( J (d) If Franchisee is executing this Agreement pursuant to the terms of an executory !HOP
     Multi-Store Development Agreement pursuant to which you paid a development feé' ("Development Fee"),
     Franchisee shall pay to Franchisor the sum of                       $40,000.00, less the Development Fee of           $20,000.00 paid for
     this Franchised Location, payable upon execution ofthis Agreement.

                 IX) (e) Ifthis Agreement has been signed under the Novation Program, or in connection with the ~
     renewal or assignment of a preexisting franchise agreement for                           the Franchised Location, there shall be no Initial
                                                                                                                                                   ~."
IHOPOC305                                                                              11
                       Case 8:20-bk-03608-CPM                             Doc 65-8               Filed 05/26/20   Page 13 of 42




     Franchise Fee payable pursuant to the execution of this Agreement, but any balance which remains unpaid in
     respect of the franchise fee previously incurred by Franchisee (or its assignor, if applicable) shall remain
     payable on the terms previously agreed, as shall the general account balance and other obligations then owed
     to Franchisor by Franchisee (or its assignor, if applicable).

                 ( ) (I) If           Frachisee is executing this Agreement pursuant to the terms of an executory !HOP Area
     Development Agreement for a Franchised Location within the Exclusive Territory defined therein, there shall
     be no additional Initial Franchise Fee payable pursuant to the execution of this Agreement, but any balance
     which remains unpaid in respect of the franchise fee previously incurred by Franchisee pursuant to the Area
     Development Agreement shall remain payable on the terms previously agreed, as shall Franchisee's other
     obligations to Franchisor.

                 ( ) (g) If"other" is checked in Recital C to this Agreement, the Franchisee shall pay to Franchisor
     the sum of$50,000 as an Initial Franchise Fee; payable $ upon execution of                                         this Agreement, and
     the balance, if any, in _ equal weekly installments with interest on the unpaid balance at the rate of _ %
     per annum (or the maximum rate allowed by law, whichever is lower), evidenced by a promissory note on the
     form prescribed by Franchisor. The first payment on the balance shall be due on the second Wednesday
     following the Effective Date of this Franchise Agreement with subsequent payments due on each succeeding
     Wednesday until paid in full.

                                                                 VI
                                                  CONTINUING ROYALTY, DEFINITION OF
                                                   GROSS SALES AND RECORD KEEPING

                 6.01 Continuing Rovaltv.

                 Each week during the Term, Franchisee shall pay to Franchisor a Continuing Royalty in an amount



                                                                                                                                               ~
     equal to:

                 IX)          (a) 4.5% of     Franchisee's Gross Sales during the preceding Weekly Reporting Period, or

                 ( J (b) The percentage of Franchisee's Gross Sales set forth in the schedule attached hereto, for
     the first _ Weekly Reporting Periods following the Effective Date, and thereafter 4.5% of                                  Franchisee's
     Gross Sales for the balance of               the Term.

                 6.02 Pavments and ReDorting.

             (a) The Continuing Royalty payment for each Weekly Reporting Period shall be due on the Wednesday
     following the Weekly Reporting Period in which such Gross Sales were earned, and shall be accompanied,
     where applicable, by any installment payments due pursuant to Section 5.0 i.

              (b) Franchisee's weekly Continuing Royalty payments shall be accompanied by a statement in such
     form and detail as Franchisor shall from time prescribe, showing how such Continuing Royalty was computed
     for such Weekly Reporting Period, and accompanied by the cash register or all electronic point-of-sale system
     tapes of the Franchised Restaurant for the same period.

                 (c) On a monthly basis, Franchisee shall submit to Franchisor a copy of                      Franchisee's monthly sales tax
     reports.




IHOPOC305                                                                              12
                         Case 8:20-bk-03608-CPM          Doc 65-8      Filed 05/26/20       Page 14 of 42




                 (d) Within 30 days after the expiration of each calendar quarer (or other 3 month period designated
     by Franchisor), Franchisee shall furnish Franchisor with a profit and loss statement of the Franchised
     Restaurant for such previous quarter and within 90 days after the end of each calendar year, Frachisee shall
     furnish Franchisor with a profit and loss statement and balance sheet of the Franchised Restaurant for the
     previous calendaryear. All such financial statements shall be prepared in accordance with Generally Accepted
     Accounting Principles ("GAA") consistently applied from applicable period to period and shall be certified
     by Franchisee, or by Franchisee's Chief Executive Offcer or Chief Financial Officer, if Franchisee is a
     Business Entity, as being tre and correct, and as being prepared in accordance with GAAP consistently applied
     from applicable period to period. All such financial statements shall also comply with any specific require-
     ments as Franchisor      may from time to time designate. Franchisee hereby irrevocably consents to the inspection
     of said financial statements by Franchisor or its Affliate and to Franchisor's use of said financial statements,
     at Franchisor's election, in Franchisor's offering circular for the offer and sale of franchises. Franchisee shall
     submit all such financial statements to Franchisor by such means, including electronically, as Franchisor may
     designate from time to time.

             (e) If Franchisee should at any time cause an audit of Franchisee's business to be made by a public
     accountant, Franchisee shall furnish Franchisor with a copy of said audit, without any cost or expense to
     Franchisor.

              (I) Franchisee shall allow Franchisor and its Affliate access to, and upon request shall provide copies
     of, the Franchisee's state, federal and local income tax returns and Franchisee hereby waives any privilege
     pertaining thereto.

              (g) Upon request of Franchisor, Franchisee must participate in Franchisor's then-current electronic
     funds transfer program authorizing Franchisor to receive payments from Franchisee by pre-authorized bank
     draft, wire transfer, automated clearinghouse (ACH) transfer, or otherwise, as Franchisor specifies from time-
     to-time in Franchisor's sole and absolute discretion, in accordance with procedures that may be set forth in the
     Operations Bulletins.

                 6.03 Records.


               (a) Franchisee shall record all sales in such form and manner, and using such equipment, as prescribed
     in the Operations Bulletins, which may, among other things, require Franchisee to use individual pre-printed
     machine serial numbered guest checks bearing the "IHOP" logo and advertising slogan, which Franchisee must
     purchase from a Franchisor-approved, licensed vendor. Franchisee shall cause all such sales to be registered
     upon an electronic point-of-sale system, of such tye and having such features as specified by Franchisor, and
     which may require a lock-in running total. At any time upon Franchisor's request, Franchisee shall provide to
     Franchisor or its authorized representatives access, and if applicable a key to permit reading of, the running
     total of the point-of-sale system. Any electronic point-of-sale system must at all times meet each and all of
     Franchisor's standard specifications and requirements then in effect for same.

             (b) Franchisee shall keep and preserve for a period of not less than 36 months after the end of each
     calendar year or any longer period as may be required by Applicable Law, such business records as may be
     prescribed by Franchisor, including cash register receipts, cash register tape readings, standardized numbered
     guest checks, sales tax or other tax returns, bank books, duplicate deposit slips, and other evidence of Gross
     Sales and business transactions in accordance with Franchisor's requirements promulgated from time to time.
     In addition to the rights granted Franchisor under Section 10.07, Franchisor and its Affliate shall have the
     right, at any time and from time to time, to enter Franchisee's Franchised Restaurant and other business offces
     to inspect (including the right to inspect point-of-sale systems, and other equipment, as applicable, and to tae
     readings of all documenters, pre-checkers and point of sale systems), audit, verify sales and make or request


IHOPOC305                                                         13
                       Case 8:20-bk-03608-CPM                             Doc 65-8             Filed 05/26/20   Page 15 of 42




     copies of     books of      account, ban statements, documents, records, tax returns, papers and fies of                        Franchisee
     relating to Gross Sales and business transacted and, upon request by Franchisor, Franchisee shall make any
     such materials available for inspection by Franchisor and its Affliate at the Franchised Restaurant or at
     Franchisee's other business offces as specified by Franchisor. Such audit and/or sales verification may include
     the on-site presence of one or more personnel of Franchisor or its Affiliate for 7 full consecutive days. If
     Franchisor should cause an audit to be made and the Gross Sales business transacted and payments due to
     Franchisee as shown by Franchisee's statements should be found to be understated or unpaid by any amount,
     Franchisee shall immediately pay to Franchisor or its Affliate, if applicable, the additional amount payable as
     shown by such audit, plus interest thereon at the highest rate of                            interest allowed by law, and if they are found
     to be understated by 2% or more, or if records are not produced as requested by Franchisor, Franchisee shall
     also immediately pay to Franchisor the cost of such audit and any subsequent audit and/or sales verification
     that may be pedormed due to Franchisee's prior failure to produce records; otherwise, the cost ofthe audit shall
     be paid by Franchisor.

                 (c) Upon request by Franchisor, Franchisee shall electronically link its Franchised Restaurant to
     Franchisor or its Affiliate, and allow Franchisor and/or its Affiiate, to poll the Franchised Restaurant on a daily
     or other basis at such times and in such manner as established by the Franchisor or its Affliate, with or without
     notice, through the computerized POS system and to retreve such transaction information including sales, sales
     mix, usage, and other operations data as Franchisor and/or its Affiliate deems appropriate. Franchisee shall,
     at its sole cost and expense, obtain and maintain a separate dedicated telephone line and modem, or if available
     and approved by !HOP, such other means of making such information available electronically, such as the
     internet via a broadband connection, as Franchisor or its Affliate may specify from time to time.

                                                                            VII
                                                                        ADVERTISING

                 7.01 National Advertising Fee.


             (a) In addition to all other payments provided for herein, each week during the Term, Franchisee shall
     pay to Franchisor a National Advertsing Fee equal to I % of the Gross Sales of the Franchised Restaurant,
     payable on the Wednesday following the Weekly Reporting Period in which such Gross Sales were eared
     (simultaneously with Franchisee's Continuing Royalty payment for the same period).

              (b) National Advertising Fees paid by Franchisee shall be administratively segregated on Franchisor's
     or its Affliate's books and records (the "National Advertising Fund"), together with the aggregate of:

                             (i) National Advertising Fees payments made by all franchisees ofIHOP Restaurants;

                             (ii) Payments equal to 1% of             the Gross Sales ofIHOP Restaurants operated by Franchisor and
     its Affliates; and

                             (iii) All Table Allowances received by Franchisor or its Affliates.

              (c) From sums available in the National Advertising Fund, Franchisor shall develop advertising, public
     relations, and promotional campaigns designed to promote and enhance the image, identity or patronage of all
     !HOP Restaurants. In addition, should suffcient sums be available in the National Advertising Fund,
     Franchisor may, but is not obligated to, make expenditures from the National Advertising Fund for                          the purpose
     ofpaying for advertising, public relations and promotional campaigns designed to promote and enhance the
     image, identity or patronage of all IHOP Restaurants. Permissible expenditures may include conducting
     marketing studies, purchasing computer softare and hardware to facilitate customer and marketing analysis


IHOPOC305                                                                              14
                       Case 8:20-bk-03608-CPM                               Doc 65-8           Filed 05/26/20      Page 16 of 42




     or advertising generally, and the production and purchase of advertising art, commercials, musicaljingles, print
     advertisements, point of sale materials, media advertising, outdoor advertising art, and direct mail pamphlets
     and literature. It is expressly agreed that in all phases and aspects of such activities, including cost,
     development, tye, format and style, quantity, timing, placement, choice of                                media or agency, and all other
                                                                                                 Franchisor shall
     matters relating to such advertising, public relations and promotional activities, the decision of

     be finaL. Nothing herein shall be constred to require Franchisor to allocate or expend National Advertising
     Fund contrbutions so as to benefit any partcular franchisee or group of franchisees on a pro rata or
     proportional basis or otherwise. The National Advertising Fund shall not be a trust fund and shall be
     commingled with Franchisor's other funds. Franchisee shall not engage in any such activities, nor shall it erect
     or display any sign or notice of any kind without the prior written consent of Franchisor, whose decisions shall
     be finaL.

                 (d) Such advertising, public relations, and promotional services shall be provided and administered as
     follows:

                             (i) Franchisor shall consult with franchisees at regularly scheduled meetings concerning the
     type, content, frequency, development and nature of
                                                                   proposed National Advertising Programs, and shall give
     due consideration to the views of franchisees. The allocation of advertising expenditures from the National
     Advertising Fund shall be finally determined by Franchisor.

                      (ii) Franchisor shall disburse funds from the National Advertising Fund for the purpose of
     paying for its actual administrative expenses with respect to said Fund, its reimbursement of direct costs
     incurred by its Affliate in providing administrative services respecting the National Advertising Fund and costs
     of Franchisor's internal Advertising Deparent, including direct overhead and excluding any costs relating
     to Franchisor's Franchise Sales Program. To the extent the Franchisor's Affliate provides administrative
     services for the direct benefit of              the National Advertising Fund and incurs expenses as a result thereof, such
     expenses wil be reimbursed from the National Advertising Fund. Additionally, Franchisor shall disburse funds
     from the National Advertising Fund for the purpose of                 paying for the other expenses hereinabove set forth in
     paragraph 7.0l(c).

                             (iii) Within a reasonable time after the expiration of each of Franchisor's fiscal years,
     Frachisor shall furnish franchisees information with respect to the receipts and expenditures of monies by and
     from the National Advertising Fund, containing the following information:

                                         (I) The opening balance in such Fund at the beginning of such fiscal year;

                                         (2) The total amount offees paid into the National Advertising Fund by all franchisees
     during such fiscal year;

                                         (3) The total amount of             Table Allowances received by Franchisor and its Affliates
     during such fiscal year;

                            (4) A reasonably itemized breakdown and description of all disbursements from the
     National Advertising Fund during such preceding fiscal year, suffcient to indicate separately each of the
     varous classes of expenditures made from such Fund and the amount of                                 the expenditures made for each class
     thereof; and

                                         (5) The net balance, if            any, remaining in the National Advertising Fund at the close
     of such fiscal year.



IHOPOC305                                                                              15
                       Case 8:20-bk-03608-CPM                               Doc 65-8   Filed 05/26/20     Page 17 of 42




                 If Franchisor's National Advertising Fund expenditures in anyone fiscal year shall exceed the total
     amount contrbuted to said Fund during said fiscal year, Franchisor shall have the right to be reimbursed to the
     extent ofthe excess of     those amounts subsequently contrbuted to said Fund. If the contrbutions to said Fund
     exceed the expenditures from such Fund in any fiscal year, such excess wil be retained in said Fund for future
     advertising.

                 7.02 Local and Regional Advertising Fee.


                 (a) In addition to all other payments provided for herein, each week during the Term, Franchisee shall
     pay to Franchisor a Local Advertising Fee equal to 2% of      the Gross Sales of the Franchised Restaurant, payable
     on the Wednesday following the Weekly Reporting Period in which such Gross Sales were eamed
     (simultaneously with Franchisee's Continuing Royalty and National Advertising Fee payment for the same
     period).

                 (b) Franchisees or Frachisor         may, from time to time, develop or assist in the development of Regional
     Advertising cooperatives designed to promote and enhance the value of all IHOP Restaurants in each region.
     Franchisor may establish and modify from time to time guidelines and procedures which shall govern the
     conduct and operation of             the Regional Advertising Cooperatives. The geographical description of each region
     (hereinafter "Advertising Region") shall be designated by Franchisor                   in its sole subjective judgment, exercised
     in good faith, after consultation with franchisees in the proposed Advertising Region. If a majority of the
     Franchised Restaurants in the Advertising Region vote to establish or participate in a Regional Advertising
     Cooperative (each IHOP Restaurant being entitled to one vote), Franchisee's Franchised Restaurant and all
     IHOP Restaurants operated by Franchisor and its Affliates and located in the Advertising Region shall
     participate therein and contrbute thereto on an equal basis with all other franchisees who are obligated to, or
     if applicable, voluntarly elect to, participate in such Regional Advertising Cooperative. Each frachisee in
     the proposed Advertising Region shall be entitled to vote in person at a meeting called for the purpose of
     considering formation of a Regional Advertising Cooperative, or by ballot submitted to Franchisor in wrting
     within 30 days thereafter.

                 (c) From Franchisee's Local Advertising Fee, but only to the extent that such fee actually has been paid
     by Franchisee to Franchisor during Franchisor's fiscal year then in progress, Franchisor shall reimburse
     Franchisee or credit Franchisee's account with Franchisor, for: (i) Franchisee's Franchisor-approved local
     advertising expenses incurred during said fiscal year (after deducting any expenses that Franchisor has
     previously paid or is or may be required to pay on account of advertising run by, for, or on behalf of
     Franchisee), and, (ii) contrbutions made by Franchisee during said fiscal year (whether though payment to
     Franchisor or directly to a third par) to the Regional Advertising Cooperative, if                      any, of which Franchisee
     is a member, for advertising of the Franchised Restaurant; provided, however, that the combined amount of
     Franchisor's said reimbursernents for any ofits fiscal years pursuant to (i) and (ii) shall in no event exceed the
     Local Advertising Fee actually paid by Franchisee during said fiscal year, and such right of reimbursement
     shall be subject to the condition that Franchisee furnish Franchisor with appropriate verification, satisfactory
     to Franchisor, of such advertising expenditures and that the advertising resulting therefrom has been placed and
     paid for either by Franchisee or the Regional Advertising Cooperative of which Franchisee is a member and
     that no liability to any part exists or may exist with respect to such advertising. Local Advertising Fees which
     are contrbuted in a particular fiscal year of                    Franchisor, but which Franchisor is not required to reimburse or
     credit on account of advertising expenditures incurred by Franchisee during said fiscal year, shall become par
     of Franchisor's general operating funds.




IHOPOC305                                                                         16
                       Case 8:20-bk-03608-CPM                             Doc 65-8            Filed 05/26/20   Page 18 of 42




                7.03 General Advertsing Reauirements.


                (a) Franchisee shall conduct all local advertising and promotion in accordance with such policies and
     provisions with respect to format, content, media, geographic coverage and other criteria as are from time to
     time contained in the Operations Bulletins, or as otherwise directed by Franchisor, and shall not use or publish
     any advertising rnaterial which does not conform to said policies and provisions or as to which Franchisee shall
     not have received Franchisor's prior wrtten approval; provided, however, that if Franchisor shall not object
     to any proposed advertisement submitted by Franchisee for approval within 20 days after Franchisor's receipt
     thereof, such advertisement shall be deemed approved subject to Franchisor's right to subsequently withdraw
     its approvaL.

                 (b) Franchisee may not develop, create, generate, own, license, lease or use in any manner any
     computer      medium or electronic medium (including any internet home page, website, bulletin board, newsgroup
     or other internet-related medium) which in any way uses or displays the Trademarks, in whole or par, and
     Franchisee shall not cause or allow the Trademarks, or any of them, to be used or displayed in whole or par,
     as an internet domain name, or on or in connection with any internet home page, website, bulletin board,
     newsgroup or other internet-related activity without Franchisor's express prior written consent, and then only
     in such maner and in accordance with such procedures, policies, standards and specifications as Franchisor
     may establish.

              (c) Franchisor may (but is not required to) develop an Intret network through which Franchisor and
     its franchisees (including Franchisee) can communicate bye-mail or similar electronic means and through
     which Franchisor may disseminate updates to the System and other confidential information. If Franchisor
     develops such an Intranet network, Franchisee agrees to use the facilities of the Intranet in strct compliance
     with the System, and with such procedures, policies, standards and specifications as Frachisor may establish
     from time to time (including, without limitation, standards, protocols and restrictions relating to the encrytion
     of confidential information and prohibitions against the transrnission of libelous, derogatory or defamatory
     statements). If Franchisor shall develop said Intranet, Franchisor shall have no obligation to maintain the
     Intranet, and may discontinue its use at any time without liability to Franchisee.

                                                                                 VII
                                                    TRADEMARKS AND TRADE SECRETS

                 8.01 License to Use Trademarks.

                 (a) Franchisor hereby grants to Franchisee, and Franchisee hereby accepts, the right, during the Term
     hereof, upon the terms and conditions contained herein, to use and display the Trademarks, but only in
     connection with the retail sale at the Franchised Restaurant of those items contained on the standard menu of
     IHOP Restaurants as prescribed by the Operations Bulletins.

              (b) Nothing herein shall give Franchisee any right, title or interest in or to the Trademarks, except a
     mere privilege and license, during the Term hereof, to display and use the same according to the foregoing
     limitations and upon the terms, covenants and conditions contained herein.

                 8.02 Acts in Derogation of Franchisor's Trademarks.

                 (a) Franchisee agrees that, as between Franchisor and Franchisee, the Trademarks of              Franchisor are
     the sole and exclusive propert of                Franchisor and Franchisee now asserts no claim and will hereafter assert no
     claim to any goodwil, reputation or ownership thereof by virte of Franchisee's licensed use thereof.
     Franchisee agrees that it will not do or permit any act or thing to be done in derogation of any of                  Franchisor's


IHOPOC305                                                                              17
                        Case 8:20-bk-03608-CPM                            Doc 65-8             Filed 05/26/20   Page 19 of 42




     rights in connection with the same, either during the Term or thereafter, and that it wil use same only for the
     uses and in the manner licensed hereunder and as herein provided.

             (b) Except to the limited extent expressly licensed hereunder, Franchisee shall not use, or permit the
     use, as par ofits name, the phraes "IHOP", "International House of  Pancakes", "House of    Pancakes", or any
     phrase or combination of words confusingly similar thereto.

                 8.03 Prohibition Against DisDuting Franchisor's Rights.


                Franchisee agrees that it wil not, during or after the Term, in any way, dispute or impugn the validity
     of the Trademarks licensed hereunder, or the rights of Franchisor thereto, or the right of Franchisor, its
     Affiliates, or other franchisees of              Franchisor to use the same both during the Term and thereafter.

                 8.04 Use of        Franchisor's Name.

             Franchisee agrees that the Franchised Restaurant shall be named "IHOP," "International House of
     Pancakes" or "International House of Pancakes Restaurant," as specified by Franchisor or any combination
     thereof as may be approved by Franchisor in its sole discretion, without any suffx or prefix attached thereto
     and all signs, advertising and slogans wil only bear the name "IHOP," "International House of                        Pancakes", or
     "International House of Pancakes Restaurant," or such other Trademarks as Franchisor may hereafter specify
     in its Operations Bulletins. Franchisee shall maintain a plaque of reasonable and suitable size and design, as
     approved by Franchisor, behind the cash register on the interior of the premises, designating Franchisee as
     proprietor of the Franchised Restaurant, and shall use Franchisee's correct name on all invoices, orders,
     vouchers, checks, letterheads, and other similar materials, identifying the franchise as being a franchise of
     Franchisor which is independently owned and operated by Franchisee.

                 8.05 Trademark Protection.

             In the event that any third part makes any claim, by suit or otherwise, against Franchisee because of
     Franchisee's use in accordance with this Agreement of the Trademarks, Franchisee shall immediately notify
     Franchisor in writing. After receipt of said notice, Franchisor shall promptly take such action as may be
     necessary to protect and defend Franchisee against any such claim, suit or demand, and Franchisor shall protect,
     indemnify and save Franchisee harless from any loss, costs or expenses arising out of or relating to any such
     claim, demand or suit. Franchisee shall have no right to settle, compromise, or litigate any such claim except
     in strict compliance with any specific directives provided by Franchisor relating to such specific claim.
     Franchisor shall have the right to defend, compromise or settle any such claim at Franchisor's sole cost and
     expense, using attorneys of its own choosing, and Franchisee shall cooperate fully with Franchisor in
     connection with the defense of any such claim.

                 8.06 Prosecution ofInfringers

                 If   Franchisee shall receive notice or is informed or lears that any third par, which it believes to be
     unauthorized to use the Trademarks, is using the Trademarks or any varant thereof, Franchisee shall promptly
     notify Franchisor of the facts relating to such alleged infrnging use. Thereupon, Franchisor shall determine
     whether or not it wishes to take any action against such third person on account of such alleged infringement
     of Franchisor's Trademarks. Franchisee shall have no right to make any demand against any such alleged
     infringer of Franchisor's Trademarks or to prosecute or require Franchisor to prosecute any claim of any kind
     or nature whatsoever against such alleged infringer of Franchisots Trademark for or on account of such
     infringement.



IHOPOC305                                                                              18
                       Case 8:20-bk-03608-CPM                             Doc 65-8             Filed 05/26/20   Page 20 of 42




                 8.07 Modification of                Trademarks




             From time to time, in the Operations Bulletins, Franchisor may add to, delete or modify any or all of
     the Trademarks. Franchisee shall accept, use, or cease using, as may be applicable, the Trademarks, including
     any such modified or additional trade names, trademarks, service marks, logotyes and commercial symbols,
     in accordance with the procedures, policies, rules and regulations contained in the Operations Bulletins, as
     though they were specifically set forth in this Agreement.

                 8.08 License to Use Trade Secrets.


             (a) Franchisor hereby grnts to Franchisee, and Franchisee hereby accepts, the right, during the Term
     hereof, upon the terms and conditions contained herein, to use Franchisor's Trade Secrets, but only in
     connection with the retail sale at the Franchised Restaurant of those items contained on the standard menu of
     IHOP Restaurants as prescribed by the Operations Bulletins.

                 (b) Franchisor wil disclose certain of its Trade Secrets to Franchisee in the Operating Bulletins,
     confidential correspondence, or other confidential communications, and through the Franchisor's training
     progrm and other guidance and management assistance, and in pedorming Frachisor's other obligations and
     exercising Franchisor's rights under this Agreement. Franchisee acknowledges that the Trade Secrets now and
     hereafter    provided or revealed puruant to this Agreement are revealed in confidence and Franchisee expressly
     agrees to keep and respect the confidence so reposed.

                 (c) Franchisee shall acquire no interest in the Trade Secrets other than the right to use them in
     developing and operating the Franchised Restaurant during the Term. Franchisee's duplication or use of  the
     Trade Secrets in any other endeavor or business shall constitute an unfair method of competition. Frachisee
     shall: (i) not use the Trade Secrets in any business or other endeavor other than in connection with the
     Franchised Restaurant; (ii) maintain absolute confidentiality of the Trade Secrets during and after the Term;
     (iii) make no unauthorized copy of any portion of the Trade Secrets, including the Operating Bulletins,
     confidential correspondence, or other confidential communications, whether wrtten or oral; and (iv) operate
     and implement all reasonable procedures prescribed from time to time by Franchisor to prevent unauthorized
     use and disclosure of the Trade Secrets, including restrictions on disclosure to Owners and others who may
     have access to the Operations Bulletins, or any of the Trade Secrets, and, at Franchisor's request, Franchisee
     shall cause such persons to execute confidentiality agreements on a form prescribed by
      Franchisor. Promptly upon Franchisots request, Franchisee shall deliver executed copies of such agreements
     to Franchisor.

              (d) Nothing herein contained shall be constred so as to require Franchisor to divulge any Trade Secret
     or other of its secret processes, formulae or ingredients. Franchisor expressly reserves all rights with respect
     to IHOP's goods, products, Trademarks, Trade Secrets, except for the limited license expressly granted to
     Franchisee herein.

                 8.09 Obligations UDon Termination or EXDiration.


                 Upon the expiration or termination of this Agreement for any reason, Franchisee shall deliver and
     surrender up to Franchisor or its Affliate any and all manuals, Bulletins, instrction sheets, forms, marks,
     devices, Trademarks, and the possession of any physical objects bearing or containing any of said Trademarks,
     and shall not thereafter use any of the same or any such Trademarks or Trade Secrets; provided Franchisor or
     its Affliate shall purchase from Franchisee at a price equal to Franchisee's book value, consisting of
     Franchisee's cost therefor less depreciation computed in accordance with GAAP, all signs, paper goods, dishes,



IHOPOC305                                                                             19
                         Case 8:20-bk-03608-CPM                           Doc 65-8            Filed 05/26/20           Page 21 of 42




     and other items of personal propert purchased by Franchisee in the ordinary course of its business which are,
     in Franchisor's or its Affliate's reasonable judgment, in good, usable condition and which bear any Trademarks
     of Franchisor.

                                                               IX
                                                FURTHER OBLIGATIONS OF FRANCHISOR

                 9.01 Initial Training.

              If Franchisee, or in the case of a Franchisee which is a Business Entity, an Owner or other designated

     representative selected by Franchisee and approved by Franchisor ("Designated Representative"), has not
     previously undergone training conducted by Franchisor for the operation of an IHOP Restaurant, Franchisor,
     itself or through its Affliate, shall:

                             (a) Furnish 6 weeks of                  training in the operation of            an IHOP Restaurant to Franchisee (or
     its Designated Representative if Franchisee is a Business Entity), and, upon Franchisee's request, to the
     manager of the Franchised Restaurant (the "Initial Training"). Said training shall be given at an IHOP
     Restaurant or a training center designated from time to time by Franchisor. Franchisee (or its Designated
     Representative if  Franchisee is a Business Entity) shall pursue and complete such training to Franchisor's sole
     subjective satisfaction unless waived by Franchisor in its sole subjective judgment, exercised in good faith, by
     reason of such person's prior training and experience, in which case the proposed manager of the Franchised
     Restaurant shall be required to pursue and complete such training (unless waived by Franchisor). If the
     manager of the Franchised Restaurant is replaced by a new manager, such new manager must attend such Initial
     Training and complete same to Franchisor's sole subjective satisfaction (unless waived by Franchisor).
     Franchisor wil provide such Initial Training to up to 2 persons during the first year following the Effective
     Date at no additional cost. If Franchisor provides training to more than 2 persons, or if Franchisee requests
     training for its manager more than one year following the Effective Date, Franchisee must pay Franchisor's then
     current training fee for such training.

                             (b) If Franchisee has executed this Agreement in connection with a sale or transfer of the
     Franchised Restaurant to Franchisee from a preexisting franchisee, and Frachisee or its assignor has paid the
     then-current training fee as contemplated by Section i i .03(a)(iii) below, which is $5,000 as ofthe date of                            this
     Agreement, Franchisor shall, in addition to the Initial Training, and at no additional charge to Franchisee,
     permit up to 2 of Franchisee's employees or Owners to attend one of Franchisor's regularly scheduled training
     classes conducted during the one year period following the Effective Date, subject to space availability and
     Franchisor's reasonable scheduling requirements (including that Franchisor's new franchisees shall have
     scheduling priority over additional training to Franchisee pursuant to this Section 9.0l(b)).

                       (c) At Franchisor's election, furnish management seminars from time to time for the benefit
     of its franchisees, on an optional or mandatory basis. Franchisor shall have the right to require Franchisee, its
     Designated Representative (if applicable), or the manager employed by Franchisee for the Franchised
     Restaurant, to attend at least one management seminar per year if                              Franchisor deems attendance to be essentiaL.
     Said management seminars shall be given at an lHOP Restaurant, a training center, or such other place
     designated from time to time by Franchisor. Franchisor shall not impose any attendance fee or tuition for
     mandatory seminars, but may charge a reasonable fee or tuition for optional seminars.

                             (d) Notwithstanding the fact that Franchisor shall provide the Initial Training and certain other
     management seminars at no additional charge, Franchisee shall bear all costs and expenses incurred by
     Franchisee, its Designated Representative, and its managers and other attendees in connection with attendance
     at all training programs and seminars, including transportation costs, meals, lodging and other living expenses.


IHOPOC305                                                                              20
                       Case 8:20-bk-03608-CPM                             Doc 65-8             Filed 05/26/20        Page 22 of 42




     Neither Franchisor nor any of its Affliates wil pay any compensation for any services pedormed by any
     trainee during any training.

                  9.02 Other Services.

                  Franchisor or its Affliates shall fuish Franchisee with:

                     (a) If this Agreement has been executed pursuant to the Franchisor's Single Store Development

     Program, Multi-Store Development Program or Purchase Program, on-location assistance for such period of
     time as Franchisor shall deem necessary, but not exceeding 30 days allocated at Franchisor's sole and absolute
     discretion between the time immediately prior to and after the opening of the Franchised Restaurant by
     Franchisee.

                                this Agreement has been executed pursuant to the Franchisots Single Store Development
                             (b) If

     Program, Multi-Store Development Program or Purchase Program, promotional assistance at the time of          the
     opening of       the Franchised Restaurant by Franchisee.

                             (c) Periodic supervision and assistace from field representatives who shall visitthe Franchised
     Restaurant from time to time.

                    (d) Ongoing availabilty at its home offce for consultation and guidance with respect to the
     operation and management of the Franchised Restaurant.

                             (e) In addition to the foregoing, additional assistance from the staff of                  Franchisor or its Affliate
     (i) upon Franchisee's request and subject to staffavailabilty, (ii) or if                             Franchisee does not have an approved
     manager, IHOP shall have the right to provide same at a cost to be paid by Franchisee at the then prevailng
     price per person per day, as shall be specified from time to time in the Operations Bulletins, plus reasonable
     transportation and living expenses.

                             (I) If   this Agreement has been executed pursuant to the Franchisor's Single Store Development
     Program or Multi-Store Development Progrm, and if Franchisor determines, in its sole discretion, that
     Franchisee wil need training support and/or operational assistace to open the Franchised Restaurant, a training
     team to provide training support and/or operations assistance for a period of up to 3 weeks, allocated at
     Franchisor's sole and absolute discretion generally between i week prior to opening and up to 2 weeks after
     opening. Franchisee agrees to pay to Franchisor a Training Support Fee of   up to $16,500.00.The amount of
     the fee wil be based upon the number of trainers deemed necessary by Franchisor, in its sole discretion.
     The opening training support team is typically made up of 7 trainers, of which 4 are provided by Franchisor
     at no additional cost to Franchisee. A fift trainer wil be provided by Franchisor, at a cost to Franchisee
     of $5,500, unless waived by Franchisor. The additional                              2 trainers may be supplied by Franchisee, with the
     understanding that these trainers must be committed to work on the opening training for the entire duration
     of the opening training, and provided they meet Franchisor's requirements, as they may be specified from
     time to time. These requirements include being a certified trainer in their current IHOP Restaurant, and
     successfully passing an SOP test administered by Franchisor prior to and at the opening. There wil be no
     additional charge for these 2 trainers supplied by Franchisee unless Franchisee's trainers fail to meet the
     above commitments and qualifications, in which case Franchisee wil be required to pay $5,500 per
     additional trainer supplied by Franchisor. If Franchisee does not have any qualified opening trainers,
     Franchisee wil be required to pay to Franchisor the sum of $16,500 upon execution of this franchise
     agreement. The scheduling of                the training team will generally be done 30 days prior to the anticipated opening
     date of the Franchised Restaurant, based on the schedule provided by Franchisee. If training must be
     rescheduled for any reason other than an act of                      God, Franchisee shall pay to Franchisor any increase in costs

IHOPOC305                                                                              21
                      Case 8:20-bk-03608-CPM                            Doc 65-8             Filed 05/26/20   Page 23 of 42




     that are incured by Franchisor due to the scheduling changes, which costs may include but are not limited to
     increases in aidare, car rental, and trining material shipping and storage. Franchisor estimates this cost to
     be between $500 and $6,000. Franchisee shall pay these charges to Franchisor within 30 days after billng
     therefor.

                                                                                 X
                                                 OTHER OBLIGATIONS OF FRANCHISEE

                10.01 Sales and Service of              Food    Products.

               Franchisee shall sell, serve and dispense only those items and products as shall be designated by
     Frachisor in the Operations Bulletins. In connection therewith, the paries agree that Franchisor or its Affliate
     may, from time to time, recommend or suggest those prices to be charged by Franchisee for each menu item
     sold or offered at IHOP Restaurants; and, for purposes of economy and cost-saving to those Franchisees who
     elect to follow such recommendations, may cause the production of pre-priced menus and standardized
     numbered guest checks which Franchisor or its Affliate shall offer for sale to Franchisee. Such recommended
     or suggested prices are not binding in any respect upon Franchisee, and Franchisee is and shall be at all times,
     free to charge prices entirely of its own choosing, regardless of whether the same do or do not conform to the
     recommended or suggested prices. Franchisee shall not be required to use or to purchase any pre-priced menus
     or   pre-priced standardized numbered guest checks, and shall be entirely free to procure menus and standardized
     numbered guest checks with prices of its own choosing; provided however that such menus and stadardized
     numbered guest checks shall, in all respects except as to prices, strictly comply with the specifications therefor
     contained in the Operations Bulletins.

                10.02 Required Purchases ofProDrietar Products.

               (a) Franchisee shall purchase only from Franchisor or its Affliate (if offered directly to Franchisees
     by Franchisor) or from Franchisor approved distributors who have purchased such products from Franchisor
     or its Affliate, all of its requirements for buckwheat flour, egg batter, buttermilk mix, Harvest Grain 'N NutiI
     mix, waffe batter, Belgium waffe batter and such other future products as may then be required by Franchisor,
     all of which embody and shall embody secret formulas owned by Franchisor (collectively referred to as
     "Required Products").

                 (b) For purposes of         insuring consistency and uniformity of      product, Franchisee shall purchase only
     from Franchisor or its Affiliate (if offered directly to Frachisees by Franchisor or its Affliate) or from
     Franchisor-designated suppliers, all of               its requirements for coffee. Furer, Frachisee shall purchase only such
     blends of coffee as Franchisor shall from time to time designate.

               (c) Except as provided in Sections 10.02 (a) and (b), Franchisee shall purchase for                 use in the operation
     of the Franchised Restaurat certain products which bear IHOP Trademarks that may include, as provided in
     the Operations Bulletins, dishware, silverware, napkins, placemats, coasters and other items (herein referred
     to as "Trademarked Products"). All such required Trademarked Products shall comply with the specifications
     set fort in the Operations Bulletins. Franchisee may purchase Trademarked Products from Franchisor or its
     Affliate, if made available by Franchisor or its Affliate, suppliers designated by Franchisor or its Affliate,
     or suppliers chosen by Franchisee as provided in paragraph i 0.03 below, provided such suppliers execute a
     royalty-free trademark license in a form reasonably satisfactory to Franchisor.

             (d) Without Franchisor's prior written consent, Franchisee may not use, offer, sell, or give away,
     except at the Franchised Location, any Required Products, Trademarked Products, or other goods or services
     which utilze Franchisor's Trade Secrets in whole or in par, including its recipes, or any goods, services,

IHOPOC305                                                                            22
                     Case 8:20-bk-03608-CPM                        Doc 65-8           Filed 05/26/20             Page 24 of 42




     materials, equipment, supplies, or inventory (including food, beverages, condiments, and smallwares)
     purchased by Franchisee or any Affiiate of Franchisee (or any Owner, offcer, director, manager of either)
     from or through any supplier pursuant to any pricing or purchasing terms negotiated or aranged by IHOP or
     its Affliates for or on behalf of itself or its franchisees. In addition, Franchisee shall not at any time purchase
     greater quantities of such products than necessary to meet its reasonably anticipated requirements to operate
     its !HOP Restaurant.

                10.03 ComDliance with Franchisor's SDecifications.

              (a) All food products, services, supplies, equipment, and materials, including standardized numbered
     guest checks and menus, permitted or required to be used in the operation of the Franchised Restaurant shall
     be in full compliance with the specifications set forth in the Operations Bulletins and, except only those items
     referred to in Sections 10.02(a) and (b), shall be purchased and procured by Franchisee from Franchisor or its
     Affliate (if offered by Franchisor or its Affliate), from suppliers designated by Franchisor or its Affliate, or
     from suppliers selected by Franchisee and not disapproved in writing by Franchisor or its Affliate.

              (b) In the event that Franchisee should desire to procure any food product other than those described
     in paragraphs 1O.02( a) and (b), service, supply, equipment, or material from any supplier other than Franchisor,
     its Affliate, or a supplier designated by Franchisor or its Affliate, Franchisor or its Affliate shall, upon request
     of Franchisee, furnish to Franchisee specifications, by established brand name wherever possible, for all such

     items. Franchisee shall deliver wrtten notice to Franchisor or its Affliate of its desire to do so, which notice
     shall identify the name and address of such supplier and the items desired to be purchased from such supplier.
     Franchisor may withhold approval of any supplier proposed by Franchisee if, among other grounds, such
     suppliers shall fail to demonstrate, to the reasonable satisfaction of                            Franchisor or its Affliate, (i) the ability to
     supply a product meeting the Franchisor's specifications, (ii) reliability with respect to the quality of                              product
     or service, or (iii) wilingness and agreement to permit Franchisor or its Affliate to make periodic inspections,
     reasonable in respect of frequency, time and manner of inspection, to assure continued conformty to
     specifications. Should Franchisor or its Affliate not deliver to Franchisee, within 30 days after its receipt of
     such notice, a written statement of disapproval with respect to such food product or supplier, it shall be deemed
     that such food product or supplier is approved by Franchisor or its Affliate as a supplier of the goods described
     in the notice until such time as Franchisor or its Affliate may subsequently withdraw such approvaL.
     Franchisor or its Affliate shall be entitled to disapprove or to subsequently withdraw its approval of any
     supplier selected by Franchisee only upon the ground that such supplier has failed to meet one or more of the
     requirements hereinabove set forth. Once Franchisee has delivered a notice of its desire to purchase the
     specified items from any such supplier, it shall be entitled to purchase same ftom such supplier until it shall
     have received a timely statement of disapproval from Franchisor or its Affliate; provided, however, that should
     Franchisee designate a supplier in any such notice who shall previously have been disapproved by Franchisor
     or its Affiliate, it shall not be permitted to purchase from such supplier unless and until the 30 day period from
     delivery of such notice shall have expired without delivery from Franchisor or its Affliate of a statement of
     disapproval.

             (c) In some instances, Franchisor's specifications may be such that only a single supplier or a limited
     number of suppliers can meet such specifications. With respect to such products, Franchisee shall purchase
     such products only from the source or sources designated by Franchisor or its Affliate.

                10.04 Insurance.

                (a) Subject to any other additional requirements set forth in the Master Lease, sublease or equipment
     lease, Franchisee shall procure and maintain at Franchisee's expense during the Term hereof policies of
     insurance meeting minimum standards, coverages, and limits and insuring Franchisee against the insurable risks


IHOPOC305                                                                      23
                       Case 8:20-bk-03608-CPM                         Doc 65-8     Filed 05/26/20       Page 25 of 42




     prescribed in Franchisor's Operations Bulletins. All such policies of insurance shall name Frachisor, its
     Affiiates, if applicable, and such other parties as it may designate as additional insureds, as their interests may
     appear, and shall provide that Franchisor, its Affliates, if applicable, and other paries shall receive at least 10
     days prior written notification of any cancellation, termination, amendment or modification thereof.

             (b) Franchisee shall provide Franchisor, its Affiiates, if applicable, and any other parties designated
     by Franchisor with Certificates ofInsurance evidencing the required coverage at least i 0 days prior to the date
     on which the Franchised Restaurant opens for business to the public, i 0 days prior to the date on which any
     insurance policy is scheduled to expire, and at such other times as Franchisor may reasonably require.

                 (c) If Franchisee fails or refuses to procure and maintain insurance conforming to the requirements
     prescribed by the Operations Bulletins, or fails or refuses to provide Franchisor or any other part designated
     by Franchisor with a certificate of such insurance, Franchisor               may but shall not be obligated to procure, through
     agents and insurance companies of                  its own choosing, such insurance as is necessar to meet such requirements,
     provided, however, such insurance need not name Franchisee as an insured or additional insured thereunder.
     Payments for such insurance shall be borne by Franchisee. Nothing herein shall be construed or deemed to
     impose any duty or obligation on Franchisor to procure such insurance or as an undertaking or representation
     by Franchisor that such insurance as may be procured by Franchisee or by Franchisor for Franchisee wil insure
     Franchisee against any or all insurable risks ofloss which mayor can arse out of, or in connection with the
     Franchised Restaurant. Franchisee may obtain such other or additional insurance as Franchisee deems proper
     in connection with the operation of its business.

                 10.05 ComDliance with ADDlicable Laws and ODerations Bulletins.

              Franchisee shall operate the Franchised Restaurant in strict compliance with all Applicable Laws and
     with the standard procedures, policies, rules and regulations established by Franchisor and incorporated herein,
     or in Franchisor's Operations Bulletins. Such stadard procedures, policies, rules and regulations established
     by Franchisor may be revised from time to time as circumstances warant, and Franchisee shall strictly comply
     with all such procedures as they may exist from time to time as though they were specifically set fort in this
     Agreement and when incorporated in Franchisor's Operations Bulletins the same shall be deemed incorporated
     herein by reference. By way of ilustration and without limitation, such standard procedures, policies, rules
     and regulations mayor wil specify accounting records and information, payment procedures, specifications
     for required supplies and purchases, including Trademarked Products, hours of operation, advertising and
     promotion, cooperative programs, specifications regarding required insurance, minimum standards and
     qualifications for employees, design and color of uniforms, menu items, methods of production and food
     presentation, including the size and serving thereof, standards of sanitation, maintenance and repair
     requirements, specifications of furniture, fixtures and equipment, flue cleaning, and fire prevention service,
     appearance and cleanliness ofthe premises, accounting and inventory methods and controls, forms and reports,
     and in general wil govern all matters that, in Franchisor's judgment, require standardization and uniformity
     in all IHOP Restaurants. Franchisor or its Affliate wil furnish Franchisee with Franchisor's current Operations
     Bulletins upon the execution of this Agreement. Said Operations Bulletins and all notices, amendments and
     supplements relating thereto shall at all times remain the propert of Franchisor or its Affliate. Franchisee
     shall not reproduce any portion of such Operations Bulletins by any means, shall at all times maintain same
     in a secure place at the Franchised Location and, upon termination or expiration ofthis Agreement shall deliver
     said Operations Bulletins to Franchisor or its Affliate. Without limiting the generality of the foregoing,
     Franchisor may establish emergency procedures pursuant to which it may require Franchisee to temporarily
     close the Franchised Restaurant to the public, in which event Franchisor shall not be liable to Franchisee for
     any losses or costs, including consequential damages or lost profits occasioned thereby.




IHOPOC305                                                                    24
                       Case 8:20-bk-03608-CPM                             Doc 65-8            Filed 05/26/20   Page 26 of 42




                 10.06 Taxes.


             Franchisee shall pay in full any and all city, county, state and federal taxes arising in connection with
     or levied or assessed by any Governmental Authority in connection with all or any par of this Agreement, or
     the operation of the Franchised Business, or all or any of the merchandise and assets being sold hereunder,
     promptly when due, and prior to any delinquency.

                 10.07 InsDection bv Franchisor.

              Franchisee expressly authorizes Franchisor, or its representatives, or those of its Affliate, to enter the
     Franchised Restaurant at any time it is open for business, without notice, to inspect the premises, fixtures,
     furnishings and equipment therein, and to examine and inspect the operations in all respects to determine
     compliance with this Agreement and with Franchisor's standard operating procedures, policies, rules and
     regulations.

                 10.08 ParticiDation in ÛDeration of                  Franchised Business.


                 Franchisee shall actively paricipate in the day-to-day operation of the Frachised Restaurant and
     devote such of its time as is reasonably necessar for the effcient operation of the Franchised Restaurant and
     the performance of its obligations under this Agreement, all ancillary documents relating hereto and all other
     agreements which may then be in effect between Franchisor and/or its Affliate and Franchisee, or Franchisee
     may employ a manager to operate the Franchised Restaurant, who has previously satisfactorily completed
     training conducted by Franchisor for the operation of an IHOP Restaurant, subject to the prior approval of
     Franchisor, unless waived by Franchisor in its sole subjective judgment, exercised in good faith, by reason of
     such person's prior training and experience. Franchisee shall not divorce himself or herself from the active
     conduct of the operation of the Franchised Restaurant. Franchisee shall be entitled to engage in other,
     noncompetitive business activities (as defined in Section 14.01 below) so long as same do not unreasonably
     interfere with the conduct ofthe operation of the Franchised Restaurant.

                 The Majority Owner of any Business Entity shall be, as applicable, the president of   Franchisee if it is
     a corporation, the manager if    it is a limited liability company, the general parer ifit is a Parership, and the
     comparable position if  it is any other form of     Business Entity, unless otherwise consented to by Franchisor in
     its sole, subjective judgment. Franchisor wil review any proposed deviations from these approved strctures
     provided Franchisee agrees to reimburse Franchisor for all legal fees and costs it may incur in this review
     process.

                 Franchisee is entering into this Agreement for its own account, and not with the intent to transfer the
     same (except as permitted pursuant to Section i 1.03(b) below), or to offer, sell, or negotiate the sale of
     franchises or licenses to any third par, or otherwise subfranchise, sublicense, subcontract (including execution
     of any management agreement), share, divide or parition this Agreement and nothing in this Agreement will
     be constred as granting Franchisee the right to do so. Without limiting the generality of the foregoing,
     Franchisee shall not: (I) delegate, contract for or otherwise permit a third part to pedorm or assume
     responsibility for any part of the operation of the Franchise Restaurant, including in connection with a
     management contract, purchase or other similar agreement; or (2) require or accept any payment or other
     consideration from any person for the right to manage or work in the Franchised Restaurant. Furter, except
     with the prior written consent ofFranchisor and otherwise in compliance with the provisions of Section i i, no
     employee or independent contractor may be an Owner of Franchisee if Franchisee is a Business Entity or
     otherwise have an interest in this Agreement or the Franchised Business.




IHOPOC305                                                                              25
                         Case 8:20-bk-03608-CPM                           Doc 65-8            Filed 05/26/20     Page 27 of 42




                 10.09 Personal ComDuter.


             Upon request by Franchisor, Franchisee shall, at its own cost and expense, obtain and maintain a
     personal computer as Franchisor or its Affliate may specify from time to time.

                 10.10 Business and Ethical Practices.

                 As of     the date ofthis Agreement, Franchisee and each of its Owners shall be and, during the Term shall
     remain, in full compliance with all Applicable Laws in each                            jurisdiction in which Franchisee or such Owners,
     as applicable, conducts business that prohibits unfair, fraudulent or corrpt business practices in the
     pedormance of its obligations under this Agreement and related activities, including but not limited to the
     following prohibitions:

                 Neither Franchisee nor any ofthe Owners shall make any expenditure other than for lawful purposes
                                                                                               the gift of any money,
     or directly or indirectly offering, giving, promising to give or authorizing the payment or

     or anything of    value, to any person or Business Entity, while knowing or having reason to know that all or a
     portion of  such money or thing of    value wil be given or promised, directly or indirectly, to any governent
     offcial, offcial of an international organization, offcer or employee of a foreign government or anyone acting
     in an official capacity for a foreign government, for the purpose of (a) influencing any action, inaction or
     decision of such offcial in a manner contrry to his or her position or creating an improper advantage; or (b)
     inducing such offcial to influence any government or instrmentality thereof to effect or influence any act or
     decision of such government or instrumentality.

             No government official, offcial of an international organization, political part or offcial thereof, or
     candidate is an Owner or has any investment interest in the revenues or profit of Franchisee.

                 Neither Franchisee nor any of               its Owners conducts any activity, or has failed to conduct any activity,
     if such action or inaction constitutes a money laundering crime, including any money laundering crime
     prohibited under the International Money Laundering Abatement and Anti-Terrorist Financing Act ("Patrot
     Act") and any amendments or successors thereto.

                 Franchisee nor any of           its Owners nor any employee of any ofthem is named as a "Specially Designated
     Nationals" or "Blocked Persons" as designated by the U.S. Departent of                   the Treasury's Offce of Foreign
     Assets Control. Currently, this list is published under the internet website address
     "ww.ustreas.gov/terrorism.html". Franchisee is neither directly nor indirectly owned or controlled by the
     government of any countr that is subject to a United States embargo. Nor does Franchisee or any of its
     Owners act directly or indirectly on behalf of the government of any countr that is subject to a United States
     embargo. Franchisee agrees that it will notify Company in wrting immediately of the occurrence of any event,
     which renders the foregoing representations and waranties of this paragraph incorrect.

                 Franchisee and its Owners represent that they understad and have been advised by legal counsel on
     the requirements of         the applicable laws referred to above, including
                                                                   the United States Foreign Corrpt  Practices
     Act (currently located at ww.usdoj.gov/criminal/frud/fcpa.html), any local foreign corrpt practices laws
     and the Patrot Act (currently located at ww.epic.org/privacy/terrorism/r3162.html), and hereby
     acknowledge the importance to Company, the System and the parties' relationship of their respective
     compliance with the requirements of                    this Section 10.09, including any applicable auditing requirements and
     any requirement to report or provide access to information to Company or any government, that is made par
     of any applicable law. Franchisee shall take all reasonable steps to require its consultants, agents and
     employees to comply with such laws prior to engaging or employing any such persons.



IHOPOC305                                                                             26
                        Case 8:20-bk-03608-CPM                            Doc 65-8            Filed 05/26/20      Page 28 of 42




     INITIALS:               CFRA, Inc. (Nicholas Peters, Majority Owner; Kevin Belverd, President)

             Franchisee represents to Company that it has taken all necessary and proper action required by the laws
     of the Development Area and has the right to execute this Agreement and perform under all of its terms.
                                                                                                                                                ~
                                                                             XI
                                                                        ASSIGNMENT

                 11.01 Assignment bv Franchisor.

             Franchisor shall have the right to assign this Agreement and all of its rights and privileges hereunder
     to any other person or Business Entity; provided that, in respect to any assignment resulting in the subsequent
     performance by the assignee of the functions of Franchisor, the assignee shall expressly assume and agree to
     perform such obligations.

                 i 1.02 Assignment bv Franchisee.

                 (a) During the Term, Franchisee shall have the right to assign, transfer or sell its interest in this
     Agreement, upon the terms and conditions provided herein, and subject to the provisions contained in Sections
     I i .03, and 11.04. The terms "Assign" and "Assignment" shall include, if  Franchisee is a Business Entity, each
     ofthe following: (i) the sale, assignent, transfer, conveyance, gift, pledge, mortgage, or other encumbrance
     of more than 49% in the aggregate, whether in one or more transactions, of the Stock of Franchisee, by
     operation oflaw or otherwise or any other event(s) or transaction(s) which, directly or indirectly, effectively
     changes management control of     Franchisee; (ii) the issuance of any securities by Franchisee which itself or in
     combination with any other transaction(s) results in the Owners existing as of     the Effective Date owning less
     than 5 I % of the outstanding shares, membership interests or voting power of Franchisee as constituted as of
     the Effective Date; (iii) if Franchisee is a Partership, the withdrawal, death or legal incapacity of a general
     parer or limited parer owning 5 i % or more of the Partership Rights of the Partership, or the admission
     of any additional general parer or the transfer or assignment by any general parter of any of its Parnership
     Rights in the Partership; (iv) the death or legal incapacity of any direct or indirect Majority Owner; (v) the
     sale, assignment, transfer, conveyance, gift, issuance of securities or any other event or transaction, whether
     in one or more transactions, by any direct or indirect Majority Owner as of the Effective Date which results
     in such Majority Owner owning, directly or indirectly, less than 5 i % of the Stock in Franchisee; and (vi) any
     merger, stock redemption, consolidation, reorganization, recapitalization or other transfer of control of the
     Franchisee, however effected. Notwithstanding the foregoing, Franchisee shall not have the right to pledge,
     encumber, hypothecate or otherwise give any third part a security interest in this Franchise Agreement or any
     of the rights of      Franchisee hereunder, or in the operation of the Franchised Restaurant by any other person, in
     any manner whatsoever, without the express written permission of Frachisor, which permission may be
     withheld for any reason whatsoever in Franchisor's sole subjective judgment. In all events, Franchisor shall
     have the right, but not the obligation, to fuish any prospective assignee with copies of all financial statements
     which have been furnished by Franchisee to Franchisor in accordance with this Agreement during the 3 year
     period prior to the date for which approval of the proposed Assignment is sought. Franchisor's approval of
     such proposed transaction shall not, however, be deemed a representation or guarantee by Franchisor that the
     terms and conditions of the proposed transaction are economically sound or that, if the trnsaction is
     consummated, the proposed assignee wil be capable of successfully conducting the Franchised Business and
     no inference to such effect shall be made from such approval. Notwithstanding anything to the contrary herein,
     in the event of the death or legal incapacity of Franchisee or, if Franchisee is a Business Entity, the Owner
     holding 50% or more of the Stock or voting power of                           Franchisee, the transfer of   Franchisee's or such Owner's
     interest in this agreement to its heirs, personal representatives or conservators, as applicable, shall not give rise



IHOPOC305                                                                              27
                       Case 8:20-bk-03608-CPM                               Doc 65-8             Filed 05/26/20                Page 29 of 42




                            first refusal hereunder, although such right shall apply as to any proposed Assignment
     to Franchisor's right of

     by such heirs, personal representatives or conservators.

                 (b) In the event Franchisee has executed this Franchise Agreement pursuant to a Multi-Store
     Development Agreement, then notwithstanding anyting to the contrar herein, during the term of the Multi-
     Store Development Agreement, this Franchise Agreement may not be transferred or assigned without a
     simultaneous assignment to the same assignee of all then existing Franchise Agreements executed pursuant to
     the Multi-Store Development Agreement (and all of the assets of the Restaurants developed and under
     development pursuant thereto) and of the Multi-Store Development Agreement (or any successor area
     development agreement(s) executed for the Development Area, in whole or in part).

                 1 i .03 Conditions to Assignment bv Franchisee.

                 (a) Any Assignment by Frachisee shall be subject to the following conditions:

                     (i) Except in the case of Franchisee's death or legal incapacity, Franchisee shall serve upon
     Frachisor written notice of the proposed Assignment, setting forth all of its terms and conditions and all
     available information concerning the proposed assignee.

                      (ii) Franchisee shall obtain Franchisor's written consent, not to be unreasonably withheld, of
     the proposed Assignment. The withholding of such consent by Franchisor shall be reasonable if, by way of
     ilustration and not by limitation, the proposed assignee (i) is not financially responsible and economically or
     otherwise capable of              performing the obligations of              Franchisee hereunder; (2) does not meet the then-current
     standards set by Franchisor with respect to its new franchisees; (3) fails to complete Franchisor's Initial
     Training program in accordance with Frachisor's then current standards, (4) fails to designate a single
     individual acceptable to Franchisor, with whom Franchisor may primarily communicate, (5) fails, upon
     Franchisor's request, to sign Franchisor's form of franchise agreement then being offered to prospective
     franchisees (except that: (x) the assignee shall not be obligated to pay any Initial Franchise Fee other than its
     assumption of any existing promissory note executed by its assignor which shall not have been paid in full; (y)
     the Term and any remaining Renewal Rights thereunder shall be the same as set fort in this Agreement; and
     (z) the assignee's Continuing Royalty, National Advertising Fee and Local Advertising Fee shall not exceed
     the rates set fort in Sections 6.01,7.01 and 7.02 hereof); or (6) if any of the assignee's Owners and/or spouses,
     as applicable, fail or refuse to execute a guaranty in form satisfactory to Franchisor.

                    (iii) Franchisee, or Franchisee's heirs, personal representatives or conservators in the case of
     Franchisee's death or incapacity, shall pay Franchisor the transfer fee specified from time to time in the
     Operations Bulletins (the "Transfer Fee"). As ofthe date ofthis agreement, the transfer fee consists ofa $5,000
     transfer fee and a $5,000 training fee. Franchisor may waive all or par of the training fee to the extent that
     Franchisor determines in its sole subjective judgment that the assignee does not require training.

                                (iv) As of    the date of      any such Assignment, Franchisee shall be in compliance with all of              its
     obligations owing to Franchisor or any of its Affliates whether pursuant to this Agreement, or any other
     agreements with Franchisor or its Affliate, and shall pay in full all outstanding amounts owed to Franchisor
     and its Affiliates, and the remaining balance, if any, ofthe Initial Franchise Fee, unless waived by Franchisor.

                      (v) As a condition precedent to Frachisor's wrtten consent, Franchisor itself, or through its
     Affliate, shall have the right, at its sole discretion, to conduct an audit and/or sales verification prior to the
     proposed Assignment.




IHOPOC305                                                                                28
                       Case 8:20-bk-03608-CPM                             Doc 65-8   Filed 05/26/20     Page 30 of 42




                    (vi) Unless Franchisor otherwise consents, if
                                                                  the proposed assignee is a Business Entity, one
     person approved by Franchisor shall at all times own directly or indirectly, 5 I % or more of the Stock ofthe
     proposed assignee.

                     (vii) Franchisee shall execute and deliver to Franchisor a general release, on a form prescribed
     by Franchisor of any and all known claims against Franchisor and its Affliates and their offcers, directors,
     agents, shareholders and employees, with respect to this Franchised Restaurant.

                 (b) If Franchisee is an individual and not a Business Entity, he or she shall have the right, without
     paying a Transfer Fee and without complying with the provisions of  Section i 1.04, to Assign this Agreement
     to a Business Entity formed by Franchisee for the purpose of owning and operating the Franchised Restaurat,
     after first complying with the following conditions:

                        (i) Franchisee shall, together with said Business Entity, be jointly and severally liable for all
     existing or subsequent breaches ofthis Agreement and any other agreement between Franchisee and Franchisor
     or its Affliate, and for all obligations accrued or accruing thereunder. Franchisee, his/her spouse, as applicable,
     and all other Owners and their spouses, as applicable, shall sign a guaranty in the form prescribed by
     Franchisor. Franchisee shall waive notice or demand in the event of default, and will be bound by any
     modifications or supplemental agreements entered into between the assignee Business Entity and Franchisor
     and/or its Affliate, as hereinafter set fort;


                      (ii) The assignee Business Entity shall provide Franchisor with all charter or other documents,
     and execute an acceptance of such assignment, in the form prescribed by Franchisor which shall contain cove-
     nants agreeing to be bound by all of the terms and conditions herein contained;

                       (iii) Franchisee shall be possessed of and retain at all times, legal and beneficial ownership of
     not less than 5 i % of all the outstanding Stock of the assignee (including the voting power of such Stock),
     unless otherwise agreed to in writing by Franchisor in its sole discretion;

                      (iv) All of the Stock certificates or other evidence of Ownership issued by assignee Business
     Entity shall have endorsed upon them the following legend: "The transfer ofthis (Stock) is subject to the terms
     and conditions of a Franchise Agreement, relating to an IHOP Restaurant, dated , 20_", and the
     date ofthis Agreement shall be inserted into such statement; and

                     (v) When incorporation or organization of the Business Entity shall have been completed,
     Franchisee shall advise Franchisor and thereafter keep Franchisor advised of the names, addresses and titles
     of the offcers, directors, and resident agent of the assignee corporation, the names and addresses of the
     shareholders and the number of shares issued to each, and the address of               the principal offce of said corporation.

                     (vi) No Assignment pursuant to this paragraph I i .03(b) shall be deemed to be effective unless
     and until Franchisee shall have complied with all of the provisions hereunder.

                 i i .04 Franchisor's Right of First RefusaL.

                  (a) Except with respect to an Assignment to a Business Entity as provided for in paragraph i 1.03(b),
     or an Assignment to Franchisee's heirs, personal representatives or conservators in the case of Franchisee's
     death or legal incapacity, within 30 days after Franchisor's receipt of              Franchisee's notice of its intent to assign
     its interest in this Agreement (or if             Franchisor shall request additional information, within 30 days after receipt
     of such additional information), Franchisor may, at its option, accept the proposed Assigmnent to itself or its
     nominee, upon the terms and conditions specified in the notice.


IHOPOC305                                                                       29
                     Case 8:20-bk-03608-CPM                    Doc 65-8        Filed 05/26/20         Page 31 of 42




             (b) Should Franchisor not exercise its option and Franchisee fails to consummate the proposed
     Assigmnent within 90 days upon the same terms and with the same assignee as disclosed in the notice to
     Franchisor, Franchisor's right of first refusal shall revive.

               11.05 Offers of Securities.

                 Securities, partership or other              ownership interests in Franchisee may not be offered to the public under
     the Securities Act of i 933, as amended, nor may they be registered under the Securties Exchange Act ofi 934,
     as amended, or any comparable federal, state or foreign law, rule or regulation. Such interest may be offered
     by private offering or otherwise only with the prior wrtten consent of                   Franchisor, which consent shall not be
     unreasonably withheld. All materials required for any such private offering by federal or state law shall be
     submitted to Franchisor for a limited review as discussed below prior to being fied with any governmental
     agency; and any materials to be used in any exempt offering shall be submitted to Franchisor for such review
     prior to their use. No such offering by Franchisee shall imply that Franchisor is paricipating in an
     underwiting, issuance or offering of securities of Franchisee or Franchisor, and Franchisor's review of any
     offering materials shall be limited solely to the subject of the relationship between Franchisee and Franchisor
     and its Affliates. Franchisor may, at its option, require Franchisee's offering materials to contain a wrtten
     statement prescribed by Franchisor concerning the limitations described in the preceding sentence. Franchisee,
     its Owners and the other participants in the offering must fully defend and indenmify Franchisor, and its
     Affliates, their respective offcers, directors, manager(s) (if a limited liability company), shareholders,
     members, parners, agents, representatives, independent contractors, servants and employees of each of them,
     from and against any and all losses, costs and liabilty in connection with the offering and shall execute any
     additional documentation required by Franchisor to further evidence this indenmity. For each proposed
     offering, Franchisee shall pay, in addition to any transfer fee required under Section 11.05 of this Agreement,
     to Franchisor such amount as is necessar to reimburse Franchisor for its reasonable costs and expenses
     associated with reviewing the proposed offering including without limitation, legal and accounting fees.
     Franchisee shall give Franchisor wrtten notice at least 30 days prior to the date of commencement of any
     offering or other transaction covered by this Section.

               i i .06 Delegation bv Franchisor.

              Franchisor shall have the right to delegate to one or more of its Affiiates some or all of Franchisor's
     duties to Franchisee under this Agreement; provided, however, Franchisor shall remain fully responsible to
     Franchisee for the full and faithful pedormance of all its obligations to Franchisee hereunder.

                                                               XII
                                                      DEFAULT BY FRANCHISEE

               12.01 Right of    Termination After Notice of        Default.



              Except as otherwise expressly provided for in this Agreement, Franchisor may terminate this
     Agreement prior to its expiration after providing written notice of Franchisee's Material Breach of this
     Agreement to Franchisee, if such Material Breach shall not be cured within 7 days. If any such Material
     Breach, except those relating to the nonpayment of money, by its nature cannot be cured within such 7 day
     period, and Franchisee shall immediately commence and diligently continue to cure such default, Franchisor
     shall allow Franchisee such additional reasonable period oftime as Franchisor deems reasonably necessary to
     cure such Material Breach. As used herein, the phrase "Material Breach" shall include:




IHOPOC305                                                                 30
                   Case 8:20-bk-03608-CPM                            Doc 65-8            Filed 05/26/20   Page 32 of 42




                      (a) The express repudiation by Franchisee of any of its payment obligations under the
     agreements listed in paragraph 16.03 hereinbelow (hereinafter, "the agreernents") or its stated or announced
     refusal thereafter to meet any such payment obligations, which repudiation or refusal shall not be expressly
     withdrawn in wrting by Frachisee within 7 days after written notice from Franchisor so to do.

                        (b) The failure or refusal by Franchisee to pay its payment obligations to Franchisor arising
     under the agreements during each of 2 or more weekly transmittl periods, either consecutive or
     nonconsecutive. Such failure to pay wil be deemed to have occurred whenever an insuffcient payment shall
     accompany any transmittal or whenever any transmittal shall not have been submitted by Franchisee within
     5 days after same is due.

                    (c) Any other failure to meet Franchisee's monetary obligations to Franchisor or its Affliate,
     wherein any par of such unpaid obligations shall be more than 35 days past due.

                        (d) Failure to keep the Franchised Restaurant open for business during ordinar business hours
     for a continuous period of more than 3 days, without the prior wrtten consent of Franchisor, (hereinafter
     "Voluntary Abandonment"), unless and for so long as the Franchised Restaurant was closed by reason of: (I)
     action by any Governmental Authority, not related to a breach by Franchisee of  this Agreement, (2) the death
     or disability of Franchisee, or (3) force majeure not caused, directly or indirectly, by Franchisee's wilful
     conduct.

                        (e) Any default by Franchisee under any mortgage, deed of trst, lease or sublease, including
     any sublease with Franchisor or its Leasing Affliate, covering the premises in which the Franchised Restaurant
     is located, which results in Franchisee being unable to continue operations at the Franchised Restaurant.

                        (f) Franchisee's insolvency (as revealed by its records or otherwise); or, if            Franchisee fies a
     voluntary petition and is adjudicated a banpt; or if an involuntary petition is fied against it and such petition
     is not dismissed within 30 days; or if it shall make an assignment for the benefit of creditors; or if a receiver
     or trstee in bankrptcy or similar offcer, temporar or   permanent, be appointed to take charge of   Franchisee's
     affairs or any of its propert; or if dissolution be commenced by or against Franchisee or if any judgment
     against Franchisee remains unsatisfied or unbonded of record for i 5 days;

                     (g) Franchisee's failure to comply with any other material obligation of Franchisee under the
     agreements, including a failure to comply with Franchisor's Operations Bulletins as described in paragraph
     10.05.

                12.02               Termination Without Notice


            Franchisor shall have the right to terminate this Agreement immediately, without prior notice to
     Franchisee, upon the occurrence of any or all of the following events, each of which shall be deemed an
     incurable breach of this Agreement:

                        (a) Franchisee's knowingly witholding the rendering or reporting of any of              Franchisee's Gross
     Sales.

                    (b) Franchisee's material misrepresentation to Franchisor with respect to any information
     provided in connection with its application to become an IHOP Franchisee, including any relevant credit
     information.




IHOPOC305                                                                        31
                       Case 8:20-bk-03608-CPM                               Doc 65-8           Filed 05/26/20         Page 33 of 42




                            Franchisee shall attempt to Assign this Agreement, without the prior wrtten consent of
                             (c) If

     Franchisor, or if an Assignment ofthis Agreement by Franchisee shall occur by operation oflaw, or by reason
     of judicial process.

                             (d) If Franchisee shall attempt to Assign Franchisor's Trademarks, or the goodwil connected

     thereto, or if     Franchisee shall use, or permit the use of said Trademarks, or the goodwil connected thereto in
     derogation of       Franchisor's rights pursuant to this Agreement, or if                      Franchisee shall use or permit the use of said
     Trademarks, or the goodwil anexed thereto in a manner, or at locations not authorized by Franchisor                                 pursuant
     to the terms of this Agreement.

                    (e) Conviction of Franchisee, or any of its principal shareholders, of a felony or any other
     criminal misconduct which is relevant to the operation of the franchise.

                             (f) If in Franchisor's reasonable judgment, Franchisee's continued operation of                         the franchise
     wil result in an imminent danger to public health or safety.

                             (h) If   Franchisee fails, for a period of i 0 days after notification of                noncompliance, to comply
     with any Applicable Law governing the operation of the Franchised Restaurant.

                     (i) If Franchisee is a part to a sublease with Franchisor or its Leasing Affliate, the attachment

     of any involuntary lien in the sum of $ i 0,000 or more upon any of the business assets or propert of
     Franchisee which lien is not removed, or for which Franchisee does not post bond sufficient to satisfy such lien
     within 30 days after notification of such lien.

                             u) If this Agreement has been signed under the Single Store Development Program, and
     Franchisee fails to open the Restaurant by the date specified in Section 4.02 (a) or 4.02 (b) (unless Franchisee
     has complied with Section 4.02 (d)).

                 12.03 Form of          Notice.

                 Franchisor shall provide notice of default to Franchisee in accordance with the following:

                                                             financial obligations by Franchisee, said notice shall
                             (a) With respect to the non-payment of

     contain an accounting, taken from the books and records of  Franchisor or its Affliate, of the amounts of each
     of the unpaid obligations, the items for which such obligations are unpaid, and the dates upon which such
     obligations became due, as well as an allocation of credits made for partial payments, if any.

                             (b) With respect to notice of default and of                    intent to terminate if   said default is not cured, in
     respect of a breach of contrct other than the non-payment of money, such notice shall contain the following:

                                         (i) The specific provision or provisions of                 the specific agreement or standard operating
     procedures violated;

                                         (ii) The nature of           the violation or violations;

                               (iii) The date such violations were observed, and by whom they were observed and
     reported; and the date or dates, if any, that Franchisor had given any previous written notice of such violation
     or violations to Franchisee.




IHOPOC305                                                                              32



                                                                                                                                                      i('
                       Case 8:20-bk-03608-CPM                             Doc 65-8             Filed 05/26/20   Page 34 of 42




                             (c) The curing of any breach within the time period specified in the notice of default shall
     nullfy Franchisor's right of            termination for the causes stated in said notice (but not for a recurrence of any such
     cause thereafter); provided, however, that if there shall be a course of conduct in bad faith followed by
     Franchisee over an extended period in providing good cause for termination and, subsequently, timely curing
     of deficiencies upon receipt of notice of default, such continued and repeated course of conduct shall itselfbe
     good cause for immediate termination of the Agreement without furter notice of intention to terminate.

                 12.04 Conformity With Laws.


             If any law or regulation by any competent authority with     jurisdiction over this Agreement shall limit
     Franchisor's rights of termination or require a longer or different notice than that specified in this Article XII,
     same shall be deemed amended to conform with the minimum requirements of such law or regulation.

                                                                                 XII
                                                          ARBITRATION AND REMEDIES

                 13.01 Arbitrtion.

                 (a) Subject to Section 13.0l(b), any controversy or claim, except those described in paragraph 13.03,
     arsing out of or relating to this Agreement, or any agreement relating thereto, or any breach of                   this Agreement
     including any claim that this Agreement or any portion thereof is invalid, ilegal or otherwise voidable, shall
     be submitted to arbitration before and in accordance with the commercial rules of the American Arbitration
     Association provided that the jurisdiction of the arbitrators shall be limited to a decision rendered pursuant to
     California common and statutory law and judgment upon the award may be entered in any court having juris-
     diction thereof; provided, however, that this clause shall not limit Franchisor's or its Affliate's right to obtain
     any provisional remedy, including injunctive relief, or to obtain wrts ofrecovery of possession, or similar
     relief, from any court of competent jursdiction, as Franchisor or its Affiliate deems to be necessary or
     appropriate in Franchisor's or such Affiiate's sole subjective judgment, to compel Franchisee to comply, or to
     prohibit Franchisee's non-compliance, with its obligations hereunder or under the sublease, if applicable, or
     to obtain possession of the Franchised Location, or to protect the Trademarks or other propert rights of
     Franchisor. Franchisor or such Affliate rnay, as par of such action or proceeding, seek damages, costs and
     expenses caused to or incurred by it by reason of the act or action or non-action of Franchisee which caused
     Franchisor or such Affliate to institute such action or proceeding. The institution of any such action or
     proceeding by Franchisor or its Affliate shall not be deemed a waiver on its part to institution of an arbitration
     proceeding pursuant to the provisions of this Article. If Franchisee subleases the Franchised Restaurant or
     Franchised Location by or through Franchisor or its Affliate, in the event of an arbitration award which
     includes a determnation that this Agreement is or has expired or has been terminated by reason of Franchisee's
     default thereof, Franchisee consents to the entr of a judgment by a court of competent jurisdiction containing
     an appropriate writ for the recovery of possession of the premises. The situs of arbitration proceedings shall
     be in Los Angeles, California.

              (b) All arbitration proceedings and claims shall be fied and prosecuted separately and individually
     in the name of  Franchisee and Franchisor (and/or its Affliate), and not in any representative capacity, and shall
     not be consolidated with claims asserted by or against any other franchisee. The following shallnot be subject
     to arbitration: any claim or dispute involving or contesting the validity of any of the Trademarks, any dispute
     alleging a violation of federal or state securities law, and class action claims. The decision of whether any
     issue, claim, controversy or dispute is arbitrable shall be made by the arbitrator, who shall have jurisdiction to
     make such determination. Unless prohibited by law, both Franchisor and Franchisee hereby waive the right,
     if any, to obtain any award for exemplary or punitive damages from the other in any arbitrtion, or judicial
     proceeding, or other adjudication, arising out of or with respect to this Agreement, or any breach thereof,
     including any claim that said Agreement, or any par thereof, is invalid, illegal or otherwise voidable or void.


IHOPOC305                                                                              33
                    Case 8:20-bk-03608-CPM               Doc 65-8       Filed 05/26/20         Page 35 of 42




     The arbitration and the paries' agreement therefor shall be deemed to be self-executing, and if either par fails
     to appear at any properly-noticed arbitration proceeding, an award may be entered against such par despite
     said failure to appear.

              13.02 Remedies of     Franchisor.

              (a) In the event of a Material Breach of this Agreement, Franchisor may, at its election pursue the
     following remedies in addition to such other remedies as may be available to it hereunder and at law or equity:
     (i) terminate this Agreement, and thereafter bring such action as it may deem proper to protect its rights
     hereunder, in accordance with the provisions of this Article XII, and (ii) seek to recover such damages,
     including all sums due and owing pursuant to this Agreement and any other agreement relating thereto, and
     the benefit of      its bargain hereunder, as Frachisor may, in its discretion, deem appropriate. In computing such
     damages, it is agreed that the benefit of Franchisor's bargain shall include Frachisor's average Continuing
     Royalty fee of 4.5% of         Franchisee's Gross Sales, computed on the basis of  the last 26 weeks that Franchisee
     conducted business at its Franchised Restaurant (or if any such Franchised Restaurant is open for less than 26
     weeks, the entire period that any such Franchised Restaurant is open for business) multiplied by the number
     of weeks remaining under this Franchise Agreement, computed from the effective date of the termination of
     this Agreement. Said sum shall thereupon be "present valued" by discounting the same, on an annual basis,
     predicated upon the prime rate charged by the Chase Manhattan Ban of     New York City, on the effective date
     of such termination.

                 (b) Franchisor will not, nor wil it threaten to or state or represent that it has the right or intention to,
     exercise self help in regaining possession of the Franchised Restaurant or premises or physically evict or
     attempt to evict Franchisee from the Franchised Restaurant other than by due process oflaw. In the event of
     termination, Franchisor wil obtain possession of       the premises only through the volunta surrender thereofby
     Franchisee, or pursuant to the legal enforcement of a judgment of a court of competent jurisdiction or of an
     award of      an arbitration trbunal in accordance with Section 13.01.

              13.03 Summarv Possessorv Actions.

              (a) If Franchisee subleases the Franchised Restaurant or Franchised Location ftom Franchisor or its

     Affliate, Franchisor or such Affliate shall be entitled to maintain actions in unlawful or forcible detainer or
     other appropriate summary possessory action for recovery of the premises of said Franchised Restaurant or
     Location, in a court of competent jurisdiction without being required to resort to arbitrtion (except as provided
     in Section 13.03( c )(ii) hereof), in respect of any uncured default by Franchisee in payment of premises rental
     under the sublease or by reason of any ofthe causes specified in Sections i 2.01 (a) through (g), for a judgment
     which shall, if Franchisor or such Affiliate shall prevail therein, include both an order for restitution of the
     premises and any monetary reliefincident thereto which may by law be awarded in any such possessory action.
     In any such possessory action by Franchisor or such Affliate, Franchisee shall be entitled to assert defenses,
     set offs and counterclaims, if any, which are permitted by applicable law in such a possessory action, but no
     others; and, if Franchisee shall prevail thereon, it may obtain any relief thereon which may by law be awarded
     in such possessory action.

                (b) With respect to any such possessory actions provided and referred to in Section 13.03(a), wherein
     such possessory action is based on monetary default, neither Franchisor nor its Affliate shall base any claim
     of monetary default upon its having applied any Franchisee payments to it to the accelerated and unaccrued
     portion of   Franchisee's Initial Franchise Fee note or notes, if applicable, at any time that such application would
     have left any other current or past due obligations unpaid.

             (c) Should Franchisee deny or dispute the amount of the indebtedness described or referred to in the
     notice of default, it shall within the time specified for the cure of such default deliver to Franchisor or its

IHOPOC30S                                                         34
                       Case 8:20-bk-03608-CPM                             Doc 65-8             Filed 05/26/20     Page 36 of 42




     Affliate a wrtten statement of the amount claimed by it to be the correct amount ofthe indebtedness and of
     the factual basis for such claim; and it shall either accompany such statement with its remittance of full
     payment of the amount acknowledged by it to be owing or shall make such arangements with Frachisor for
     the payment of such amount as shall be satisfactory and acceptable to Franchisor or its Affliate. Should
     Franchisee have timely done so, it wil then be permitted to litigate any such dispute as to the amount, if                      any,
     of the remaining indebtedness as follows:

                             (i) In those states wherein litigation of such dispute is permitted in possessory actions by law,
     stipulation or agreement of the parties, such dispute shall be so litigated. It shall not be a ground for denial of
     a judgment for possession to Frachisor or its Affliate that the amount of                           the indebtedness so determined may
     be less than or different from the amount claimed by Franchisor orits Affliate. Execution upon such                          judgment,
     however, shall be stayed for 7 days, during which time Franchisee may retain possession of the Franchised
     Restaurant and obtain vacation of                 the judgment by (I) paying to Franchisor or its Affiliate the full amount of
     the adjudicated and unpaid indebtedness, plus the full amount of any and all subsequently accruing and unpaid
     obligations to Franchisor or its Affliate up to and including the date of entr of such judgment, or by (2)
     making such arrangements with Franchisor or its Affliate for the payment of such amount as shall be
     satisfactory and acceptable to Franchisor or its Affliate, as applicable.

                      (ii) In those states where litigation ofthe amount of such indebtedness is not permitted in such
     possessory actions, the possessory action may nonetheless be commenced and maintained by Frachisor or the
     applicable Affliate. Disputes as to the amount of indebtedness may be concurrently submitted to arbitration.
     Following arbitration, Franchisee shall have the same rights of payment and cure of default, upon the same
     conditions, as are hereinabove provided in section (i) of this subparagraph (c).

                      (iii) Nothing contained in this subparagraph (c) shall be deemed, constred or interpreted as
     allowing Franchisee in such possessory action to litigate any claims or defenses other than the issue of the
     correct computation of its indebtedness (exclusive of set offs or counterclaims) unless the litigation of such
     other claims or defenses is permitted in possessory actions by the applicable law of the subject state.

                 13.04 Interest on Late Pavments.

              In addition to the other remedies available to Frachisor, in the event that Franchisee shall fail or refuse
     to make any ofthe payments due under this Agreement, any sublease, any equipment lease, or any purchase
     contracts for equipment or supplies which were entered into prior to, contemporaneously with or subsequent
     to this Agreement, when due, Franchisee shall pay interest at the highest rate permitted by law, or 1.5% per
     month, whichever is less, of such late obligations to defray the cost of maintaining Franchisee's account in
     arrears, it being expressly understood that payment of this charge shall not forgive or excuse any arrearage.

                                                                         XlV
                                                                   NON-COMPETITION

                 14.01 General.

                 Without Franchisor's prior written consent which may be withheld for any reason in Franchisor's sole
     subjective discretion, Franchisee shall not, during the Term, including any extension or renewal thereof,
     directly or indirectly, own, operate, control or have any financial interest in any family style restaurant, pancake
     house, coffee shop, buffet serving breakfast, or diner, including but not limited to the Village Inn, Bob's Big
     Boy, Shoney's, Denny's, Perkins', Waffe House, Baker's Square, Coco's, JB's, Allie's, Cracker Barrel, Mare
     Callendar's, Friendly's, Bob Evans' Farms, Mimi's Carows, Denny's Diner, Golden Corral, Original Pancake
     House, Countr Kitchen, Hometown Buffet, or any other food service operation that sells pancakes or derives
     more than 25% of its total sales from sit down breakfast items. The foregoing prohibitions shall not apply to


IHOPOC305                                                                              35
                       Case 8:20-bk-03608-CPM                 Doc 65-8      Filed 05/26/20          Page 37 of 42




     ownership by Franchisee ofless than 3% of             the issued and outstanding stock of any company whose shares are
     listed for trading over any public exchange or over-the-counter market and whose business includes the
     owning, operating, or franchising of family style restaurants, pancake houses, or coffee shops, provided
     Franchisee does not control any such company. Franchisee also agrees that it wil not at any time
     communicate, divulge, or use for the benefit of                himself or herself or any other person or entity, other than in
     the course of conduct of            the Franchised Restaurant, any information or knowledge which it may have acquired
     in connection with the operation of             the Franchised Restaurant, and that it wil not do any act prejudicial or
     injurious to the business or goodwil of           Franchisor, any of    its Affliates, or any other IHOP franchisee. As used
     in this pargraph "Franchisee" shall include Franchisee and each of its Owners and affliates, the respective
     offcers, directors, managers and affliates of each ofthem, and the spouse and family members who live in the
     same household of each of the foregoing who are individuals.

                                                                  XV
                                                       INDEMNITY BY FRANCHISEE

                 15.01 Indemnitv bv Franchisee.


                 Franchisee shall defend, indemnify and hold Franchisor and each Affliate harless from and against
     any and all claims, demands, losses, damages, costs, liabilities and expenses (including attorneys' fees and costs
     of suit) of whatever kind or character, on account of any actual or alleged loss, injury or damage to any person,
     firm or corporation or to any propert arsing out of or in connection with the operation of the Franchised
     Restaurant.

                                                                XVI
                                                           MISCELLANEOUS

                 16.01 Right To Cure Defaults


                 In addition to all other rernedies herein granted, if Franchisee shall default in the pedormance of any
     of its obligations or breach any term or condition of this Agreement or any related agreement, Franchisor or
     its Affliate may, at its election, immediately or at any time thereafter, without waiving any claim for breach
     hereunder and without notice to Franchisee cure such default for the account and on behalf of                   Franchisee, and
     the cost to Franchisor or its Affliate thereof shall be due and payable on dernand and shall be deemed to be
     additional compensation due to Franchisor or its Affliate hereunder and shall be added to the amount of
     compensation next accruing hereunder, at the election of                            Franchisor or its Affliate.

                 16.02          Obligations UDon Termination

              (a) In the event of   the termination or expiration of   this Agreement for whatever reason, Franchisee
     shall forthwith discontinue the use of Franchisor's Trademarks and shall not thereafter operate or do business
     under any name or in any manner that might tend to give the general public the impression that it is either
     directly or indirectly associated, affliated, franchised or licensed by or related to, the IHOP Restaurant system,
     and shall not, either directly or indirectly, use any name, logotye, symbol or format confusingly similar to the
     IHOP Trademarks or formats, at either the Franchised Location, the Franchised Restaurant or any other location
     not then franchised to Franchisee by Franchisor. Since Franchisor's IHOP Restaurants have a distinctive color
     scheme, unless Franchisor exercises its right to cause an assignment of the lease for the Franchised Location
     or Franchised Restaurant pursuant to paragraph 4.04(a), Franchisee shall promptly upon demand by Franchisor
     or its Affiliate repaint the Franchised Restaurant in a different color scheme. In addition, upon such expiration
     or termination, Franchisee shall not, either directly or indirectly, for any purpose whatsoever, use any of
     Franchisor's Trade Secrets, procedures, techniques or materials acquired by Franchisee by virte of the
     relationship created by this Franchise Agreement, including, (i) recipes, formulae and descriptions of food


IHOPOC305                                                              36
                          Case 8:20-bk-03608-CPM                          Doc 65-8            Filed 05/26/20                Page 38 of 42




     products; (ii) the Operations Bulletins and all manuals, Bulletins, instrction sheets, and supplements thereto
     and shall return same to Franchisor; (iii) all forms, advertising matter, marks, devices, insignias, slogans and
     designs used from time to time in connection with !HOP Restaurants; and (iv) all copyrights, Trademarks and
     patents now or hereafter applied for or granted in connection with the operation of IHOP Restaurants.

              (b) Furter, Franchisee shall, at Franchisor's option, cancel or assign to Franchisor or its designate all
     of Franchisee's right, title and interest in any internet and website home pages, domain name listings and
     registrations which contain the Trademarks, or any of them, in whole or part, and Franchisee shall notify
     Network Solutions, InterNIC or other applicable domain name registrar and all listing agencies, upon the
     termnation or expiration hereof, of the termination of Franchisee's right to use any domain name, web page
     and other internet devise associated with Franchisor or any "IHOP" Restaurant, and authorize and instrct their
     cancellation or transfer to Franchisor, as directed by Franchisor. Franchisee is not entitled to any compensation
     from Franchisor if         Franchisor exercises its said rights or options.

             (c) Franchisor shall have the option, exercisable by written notice within 30 days after the termnation
     ofthis Agreement, to take an assignment of all telephone numbers (and associated listings) for the Franchised
     Restaurant, and Franchisee shall notify the telephone company and all listing agencies of the termination or
     expiration of Franchisee's right to use any telephone number and any classified or other telephone directory
     listings associated with the Restaurant, and authorize and instrct their transfer to Franchisor. Franchisee
     hereby irrevocably appoints Franchisor as Franchisee's attorney-in-fact to execute in the name of and on behalf
     of Franchisee any and all instrments necessar or appropriate to transfer any or all such telephone numbers
     and listings to Franchisor, if Franchisee fails to do so for any reason.

                 (d) The covenants of           Franchisee contained in this paragraph i 6.02 shall survive the termination of                 this
     Agreement.

                 16.03 Entire Agreement.

                 This Agreement contains all of the term and conditions agreed upon by the parties hereto with
     reference to the specific subject matter hereof, and no other agreements oral or otherwise shall be deemed to
     exist or to bind any of the parties hereto and all prior and contemporaneous agreements, understandings and
     representations are merged herein and superseded hereby. No offcer or employee or agent of                             Franchisor has
     any authority to make any representation or promise not contained in this Agreement or in any Offering
     Circular for prospective franchisees required by Applicable Law, and Franchisee agrees that he has executed
     this Agreement without reliance upon any such representation or promise. Notwithstanding the foregoing, for
     purposes of default, with respect to any other agreements relating hereto, including any purchase agreement,
     assignment of        purchase agreement, lease or sublease for                   the Franchised Location or Franchised Restaurant, any
     equipment purchase agreement, equipment lease or sublease, any sign lease, or any purchase contracts for
     equipment or supplies which were entered into prior                        to, contemporaneously with, or subsequent to the Effective
     Date between Franchisee and Franchisor or its Affliate, or between Franchisee and third paries, or any
     franchise fee promissory Note, any material default thereof shall also be a material breach of                                 this Agreement.
     This Agreement cannot be modified or changed except by written instrment expressly referrng to this
     Agreement, signed by all of the paries hereto.

                 16.04 Severability.

             Nothing contained in this Agreement shall be construed as requiring the commission of any act
     contrary to law. Whenever there is any conflict between any provisions of this Agreement or the Operations
     Bulletins and any present or future statute, law, ordinance, regulation, or judicial decision, contrar to which




IHOPOC305                                                                              37
                    Case 8:20-bk-03608-CPM                       Doc 65-8     Filed 05/26/20      Page 39 of 42




     the paries have no legal right to contract, the latter shall prevail, but in such event the provision of this
     Agreement or the Operations Bulletins thus affected shall be curtailed and limited only to the extent necessar
     to bring it within the requirements ofthe law. In the event that any part, Article, paragraph, sentence or clause
     ofthis Agreement or the Operations Bulletins shall be held to be indefinite, invalid or otherwise unenforceable,
     the indefinite, invalid or unenforceable provision shall be deemed deleted, and the remaining par of the
     Agreement shall continue in full force and effect, unless said provision pertains to the payment offees, pursuant
     to Articles V, VI and VII hereof, in which case this Agreement shall, at Franchisor's option, terminate.

             16.05 Waiver And Delav.

             No waiver by Frachisor of any breach or series of              breaches or defaults in performance by Franchisee
     and no failure, refusal or neglect of Franchisor either to exercise any right, power or option given to it
     hereunder or to insist upon strct compliance with or performance of Franchisee's obligations under this
     Agreement or the Operations Bulletins, shall constitute a waiver of the provisions of this Agreement or the
     Operations Bulletins with respect to any prior, concurrent or subsequent breach thereof or a waiver by
     Franchisor of its rights at any time thereafter to require exact and strct compliance with the provisions thereof.

              16.06 Survival        Of   Covenants.

             The covenants contained in this Agreement which by their terms require performance by the paries
     after the expiration or termnation of this Agreement shall be enforceable notwithstanding said expiration or
     other termination of  this Agreement for any reason whatsoever.

             16.07 Successors And Assigns.


             This Agreement shall be binding upon and inure to the benefit of the successors and assigns of
     Frachisor and shall be binding upon and inure to the benefit of Franchisee and its or their respective heirs,
     executors, administrators, successors and assigns, subject to the restrctions on Assignment contained herein.

              16.08 Joint And Several Liabilitv.

             If   Franchisee consists of more than one person or entity, or a combination thereof, the obligations and
     liabilties of each such person or entity to Franchisor are joint and severaL.


             16.09 Governing Law.

             This Agreement shall be deemed executed in California, and this Agreement and the legal relations
     among the paries hereto shall be governed by and construed in accordance with the laws of the state of
     California without giving effect to conflct of laws.

             16.10 Counteroarts.

             This Agreement may be executed in any number of counterpars, each of   which shall be deemed to be
     an original and all of which together shall be deemed to be one and the same instrment.

             i 6. i i Fees And EXDenses.

             Should any par hereto commence any action or proceeding for the purpose of enforcing, or
     preventing the breach of, any provision hereof, whether by arbitration, judicial or quasi-judicial action or
     otherwise, or for damages for any alleged breach of any provision hereof, or for a declaration of such par's
     rights or obligations hereunder, or commence any appeal therefrom, then the prevailing par shall be


IHOPOC305                                                              38
                          Case 8:20-bk-03608-CPM                             Doc 65-8         Filed 05/26/20    Page 40 of 42




     reimbursed by the losing par for all costs and expenses incurred in connection herewith, including reasonable
     attorneys' fees for the services rendered to such prevailing par.

                 i 6. i 2 Notices.

             All notices which Franchisor is required or may desire to give to Franchisee under or in connection
     with this Agreement may be delivered to Franchisee or may be sent by certified or registered mail, postage
     prepaid, addressed to Frachisee at the Franchised Location. All notices which Franchisee is required or may
     desire to give to Franchisor under or in connection with this Agreement, must be sent by certified orregistered
     mail, postage prepaid, addressed to Franchisor as follows:

                             General Counsel
                             International House of Pancakes, Inc.
                             450 N. Brand Boulevard, 7th Floor
                             Glendale, California 91203-2306

                 The addresses herein given for notice may be changed at any time by either part by written notice
     given to the other       part as herein provided. Notices shall be deemed effective 5 days afer                  deposit in the United
     States mails.

                 16.13 RelationshiD Of Franchisee To Franchisor.


                 It is expressly agreed that the paries intend by this Agreement to establish between Franchisor and
     Franchisee the relationship of franchisor and franchisee, and that it is not the intention of either par to
     undertake a joint venture or to make Franchisee in any sense an agent, parer, employee or affiliate of  Franchi-
     sor or any Franchisor Affliate. It is further agreed that Franchisee has no authority to create or assume in the
     name of, or on behalf of, Franchisor or any Frachisor Affliate any obligation, express or implied, or to act
     or purport to act as the agent or representative of Franchisor or any Franchisor Affliate for any purose
     whatsoever.

                 i 6. i 4 Gender And Constrction.

                 All terms used in anyone number or gender shall extend to mean and include any other number and
     gender as the facts, context, or sense of                 this Agreement or any Article or Section hereof            may require. As used
     in this Agreement, the words "include," "includes" or "including" are used in a non-exclusive sense. Unless
     otherwise expressly provided herein to the contr, any consent, approval or authorization of                                Franchisor which
     Franchisee may be required to obtain hereunder may be given or                               withheld by Franchisor in its sole and absolute
     discretion, and on any occasion where Franchisor is required or permitted hereunder to make any judgment or
     determination, including any decision as to whether any condition or circumstance                         meets Franchisots standards
     or satisfaction, Franchisor may do so in its sole subjective judgment. Section and paragraph titles used in this
     Agreement are for convenience only and shall not be deemed to affect the meaning of any of the terms,
     provisions, covenants or conditions of this Agreement.

                 16.15 Pavrents.

                 All payments required hereunder, shall be paid in United States Dollars.

                 i 6. i 6 Non-Solicitation.

                  During the Term of             this Agreement and for i year following the expiration or termination and each
     Assignment, Franchisee shall not, without the prior wrtten consent of                 Franchisor, directly or indirectly: (a)


IHOPQC305                                                                                39
                       Case 8:20-bk-03608-CPM                             Doc 65-8             Filed 05/26/20   Page 41 of 42




     employ or attempt to employ any person who at that time is employed by Franchisor, an Affiliate of                    Frachisor,
     or any other Franchisee or area developer of                   Franchisor, including, without limitation, any manager or assistant
     manager; (b) employ or attempt to employ any person who within six (6) months prior thereto had been
     employed by Franchisor, an Affliate of   Franchisor, or any other Franchisee or area developer of Franchisor;
     or (c) induce or attempt to induce any person to leave his or her employment with Franchisor, an Affliate of
     Franchisor, or any franchisee or area developer of Franchisor.

                                                                    XVII
                                                          SUBMISSION OF AGREEMENT

                 17.01 General.


                 The submission of this Agreement does not constitute an offer, and this Agreement shall become
     effective only upon the execution thereof              by Franchisor and Franchisee. THIS AGREEMENT SHALL NOT
     BE BINDING ON FRANCHISOR UNLESS AND UNTIL IT SHALL HAVE BEEN ACCEPTED AND
     SIGNED BY AN AUTHORIZED OFFICER OF FRANCHISOR. THIS AGREEMENT SHALL NOT
     BECOME EFFECTIVE UNTIL                    AND UNESS FRANCHISEE SHALL HAVE RECEIVED A                FRANCHISE
     OFFERIG CIRCULAR IN SUCH FORM AND MANNER AS MAYBE REQUIRED UNDER OR
     PURSUANT TO APPLICABLE LAW.

             IN WITNESS WHEREOF, Franchisor and Franchisee have caused this Agreement to be executed as
     of the day and year first above wrtten.

                                                                             FRANCHISOR:
                                                                             INTERNATIONAL HOUSE OF PANCAKES, INC.,
                                                                             a Delaware corporation

                                                                                                                            ,



                                                                             By:

                                                                             Its:


                 I HEREBY ACKNOWLEDGE THAT AT MY FIRST PERSONAL MEETING WITH
     FRANCHISOR, AT LEAST 10 BUSINESS DAYS PRIOR TO THE DATE THAT I HAVE EXECUTED
     THIS AGREEMENT, OR HAVE PAID ANY CONSIDERATION THEREFOR, I RECEIVED, AND HAVE
     SINCE READ, FRANCHISOR'S UNIFORM FRANCHISE OFFERIG CIRCULAR; I HEREBY ALSO
     ACKNOWLEDGE THAT I RECEIVED A COMPLETELY PREPARED COpy OF THIS AGREEMENT
     MORE THAN 5 BUSINESS DAYS PRIOR TO THE DATE I HAVE EXECUTED SAME.

                                                                             FRANCHISEE:
                                                                             CFRA, INC., a Delaware corporation


                                                                             By:       ~Kevin. Belverd,
                                                                                                 -~n President
                                                                                                        __~ '-

IHOPOC305                                                                             40
                 Case 8:20-bk-03608-CPM    Doc 65-8                Filed 05/26/20   Page 42 of 42




                            EXHIBIT "A" TO FRACHISE AGREEMENT


                                           IROP #476


THE FRANCHISED ARA SHALL CONSIST OF A CIRCULAR ARA WITH THE FRONT
ENTRANCE DOOR OF THE FRACHISED RESTAURNT AT THE CENTER AND A
RAIUS OF TWO (2) MILES, AND SHALL SPECIFICALLY EXCLUDE ANY IROP
RESTAURT(S) IN EXISTENCE AT THE TIME OF THE EXECUTION OF THIS
FRANCHISE AGREEMENT WHICH            AR ORMA Y BE LOCATED WITHIN                       THIS CIRCULAR
ARA.
